Exhibit 10.1


Published CUSIP Number:    [____]
Term Loan CUSIP Number:    [____]
    
____________________________________________________________________________________________




$500,000,000


TERM LOAN CREDIT AGREEMENT


dated as of December 27, 2018,


by and among


ENSTAR GROUP LIMITED
as Borrower


KENMARE HOLDINGS LTD.
ENSTAR (US ASIA-PAC) HOLDINGS LIMITED
and
ENSTAR HOLDINGS (US) LLC
as Guarantors


the Lenders referred to herein


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent


WELLS FARGO SECURITIES, LLC
NATIONAL AUSTRALIA BANK LIMITED
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners


NATIONAL AUSTRALIA BANK LIMITED
and
SUNTRUST BANK
as Co-Syndication Agents




____________________________________________________________________________________________



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
Other Definitions and Provisions
18
Section 1.3
Accounting Terms; Changes in GAAP
19
Section 1.4
Rounding
19
Section 1.5
References to Agreement and Laws
19
Section 1.6
Times of Day
19
Section 1.7
Rates
19
Section 1.8
Divisions
19
ARTICLE II
TERM LOAN FACILITY
20
Section 2.1
Initial Term Loan
20
Section 2.2
Procedure for Advance of Term Loans
20
Section 2.3
Repayment of Term Loans
20
Section 2.4
Prepayments of Term Loans
20
ARTICLE III
GENERAL LOAN PROVISIONS
20
Section 3.1
Interest
20
Section 3.2
Notice and Manner of Conversion or Continuation of Term Loans
21
Section 3.3
Fees
22
Section 3.4
Manner of Payment
22
Section 3.5
Evidence of Indebtedness
22
Section 3.6
Sharing of Payments by Lenders
22
Section 3.7
Changed Circumstances
23
Section 3.8
Indemnity
24
Section 3.9
Increased Costs
24
Section 3.10
Taxes
25
Section 3.11
Mitigation Obligations; Replacement of Lenders
28
Section 3.12
Incremental Term Loan
29
Section 3.13
Defaulting Lenders
30
ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING
31
Section 4.1
Conditions to Closing and Initial Term Loan
31
Section 4.2
Conditions to all Term Loans
32
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
33
Section 5.1
Existence, Qualification and Power
33
Section 5.2
Authorization; No Contravention
33
Section 5.3
Governmental Authorization; Other Consents
33
Section 5.4
Execution and Delivery; Binding Effect
33
Section 5.5
Financial Statements; No Material Adverse Effect
33
Section 5.6
Litigation
34
Section 5.7
No Material Adverse Effect; No Default
34
Section 5.8
Property
34
Section 5.9
Taxes
34



i

--------------------------------------------------------------------------------





Section 5.10
Disclosure
34
Section 5.11
Compliance with Laws
35
Section 5.12
ERISA Compliance
35
Section 5.13
Environmental Matters
36
Section 5.14
Margin Regulations
36
Section 5.15
Net Worth
36
Section 5.16
Investment Company Act
36
Section 5.17
Center of Main Interests and Establishments
36
Section 5.18
Sanctions; Anti-Corruption
36
Section 5.19
Solvency
36
Section 5.20
Group Structure Chart
36
Section 5.21
Ownership
36
Section 5.22
EEA Financial Institution
37
ARTICLE VI
AFFIRMATIVE COVENANTS
37
Section 6.1
Financial Statements
37
Section 6.2
Certificates; Other Information
37
Section 6.3
Notices
38
Section 6.4
Preservation of Existence, Etc
39
Section 6.5
Maintenance of Properties
39
Section 6.6
Maintenance of Insurance
39
Section 6.7
Payment of Obligations
39
Section 6.8
Compliance with Laws
39
Section 6.9
Environmental Matters
39
Section 6.10
Books and Records
39
Section 6.11
Inspection Rights
39
Section 6.12
Use of Proceeds
40
Section 6.13
Sanctions; Anti-Corruption Laws
40
Section 6.14
Bermuda Solvency Coverage Ratio
40
Section 6.15
Guarantors
40
ARTICLE VII
NEGATIVE COVENANTS
40
Section 7.1
Indebtedness
40
Section 7.2
Liens
41
Section 7.3
Fundamental Changes
43
Section 7.4
Dispositions
43
Section 7.5
Restricted Payments
44
Section 7.6
Investments
44
Section 7.7
Transactions with Affiliates
45
Section 7.8
Certain Restrictive Agreements
45
Section 7.9
Changes in Fiscal Periods
46
Section 7.10
Changes in Nature of Business
46
Section 7.11
Restriction on Use of Proceeds
46
Section 7.12
Financial Covenants
46
Section 7.13
Sanctions; Anti-Corruption; Use of Proceeds
46



ii

--------------------------------------------------------------------------------





Section 7.14
Bermuda Private Act
47
Section 7.15
Share Capital
47
Section 7.16
Amendments
47
Section 7.17
Swap Contracts
47
ARTICLE VIII
DEFAULT AND REMEDIES
47
Section 8.1
Events of Default
47
Section 8.2
Application of Payments
49
Section 8.3
Rights and Remedies Cumulative; Non-Waiver; etc
49
ARTICLE IX
THE ADMINISTRATIVE AGENT
50
Section 9.1
Appointment and Authority
50
Section 9.2
Rights as a Lender
50
Section 9.3
Exculpatory Provisions
50
Section 9.4
Reliance by the Administrative Agent
51
Section 9.5
Delegation of Duties
51
Section 9.6
Resignation of Administrative Agent
51
Section 9.7
Non-Reliance on Administrative Agent and Other Lenders
52
Section 9.8
No Other Duties, Etc
52
Section 9.9
Administrative Agent May File Proofs of Claim
52
Section 9.10
Certain ERISA Matters
53
ARTICLE X
GUARANTY
53
Section 10.1
Guaranty of the Obligations
53
Section 10.2
Contribution by Guarantors
54
Section 10.3
Payment by Guarantors
54
Section 10.4
Liability of Guarantors Absolute
54
Section 10.5
Waivers by Guarantors
55
Section 10.6
Guarantors’ Rights of Subrogation, Contribution, etc
55
Section 10.7
Subordination of Other Obligations
55
Section 10.8
Continuing Guaranty
55
Section 10.9
Authority of Loan Parties
55
Section 10.10
Financial Condition of Loan Parties
55
Section 10.11
Bankruptcy, etc
57
Section 10.12
Instrument for the Payment of Money
57
Section 10.13
General Limitation on Guarantee Obligations
57
ARTICLE XI
MISCELLANEOUS
57
Section 11.1
Notices
57
Section 11.2
Amendments, Waivers and Consents
60
Section 11.3
Expenses; Indemnity
61
Section 11.4
Right of Setoff
63
Section 11.5
Governing Law; Jurisdiction, Etc
63
Section 11.6
Waiver of Jury Trial
63
Section 11.7
Reversal of Payments
64
Section 11.8
Injunctive Relief
64
Section 11.9
Successors and Assigns; Participations
64



iii

--------------------------------------------------------------------------------





Section 11.10
Treatment of Certain Information; Confidentiality
67
Section 11.11
Performance of Duties
68
Section 11.12
All Powers Coupled with Interest
68
Section 11.13
Survival
68
Section 11.14
Titles and Captions
68
Section 11.15
Severability of Provisions
68
Section 11.16
Counterparts; Integration; Effectiveness; Electronic Execution
68
Section 11.17
Term of Agreement
68
Section 11.18
USA PATRIOT Act; Anti-Money Laundering Laws
69
Section 11.19
Independent Effect of Covenants
69
Section 11.20
No Advisory or Fiduciary Responsibility
69
Section 11.21
Inconsistencies with Other Documents
69
Section 11.22
Judgment Currency
70
Section 11.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
70





iv

--------------------------------------------------------------------------------





EXHIBITS
 
 
Exhibit A
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Prepayment
Exhibit D
-
Form of Notice of Conversion/Continuation
Exhibit E
-
Form of Compliance Certificate
Exhibit F
-
Form of Assignment and Assumption
Exhibit G-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit G-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit G-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit G-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit H
-
Form of Guarantor Joinder Agreement
 
SCHEDULES
Schedule 1.1
-
Commitments
Schedule 7.1
-
Indebtedness
Schedule 7.2
-
Liens
Schedule 7.6
-
Investments





v

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT, dated as of December 27, 2018, by and among ENSTAR
GROUP LIMITED, an exempted company limited by shares and incorporated in
Bermuda, as Borrower, KENMARE HOLDINGS LTD., an exempted company limited by
shares and incorporated in Bermuda, ENSTAR (US ASIA-PAC) HOLDINGS LIMITED, a
limited liability company incorporated in England and Wales, and ENSTAR HOLDINGS
(US) LLC, a limited liability company formed in the State of Delaware, as
Guarantors, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Lenders have agreed to extend, a term loan facility to the
Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition SPV” means a direct or indirect Subsidiary of the Borrower other
than a Loan Party, established or maintained for the purpose of making
Investments that are not prohibited hereunder provided it has no other
Indebtedness other than Acquisition SPV Indebtedness and/or Indebtedness owed to
a member of the Group.
“Acquisition SPV Indebtedness” means Indebtedness incurred by an Acquisition SPV
where the provider of the Indebtedness has no recourse against any member of the
Group, other than to that Acquisition SPV and their respective assets.
“Administrative Agency Fee Letter” means the fee letter dated December 5, 2018
between the Borrower, the Administrative Agent and Wells Fargo Securities, LLC.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, in each case
regardless of whether such other Person is existing as of the date hereof.
“Agent Parties” has the meaning specified in Section 11.1(e)(ii).
“Agreement” means this Term Loan Credit Agreement.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum determined by
reference to the Credit Ratings applicable on such day as set forth below from
one or both of S&P and Fitch:


1

--------------------------------------------------------------------------------





Pricing Level
Credit Ratings
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
1
A- (or its equivalent) or higher
1.00%
0.00%
2
BBB+ (or its equivalent)
1.25%
0.25%
3
BBB (or its equivalent)
1.50%
0.50%
4
BBB- (or its equivalent)
1.75%
0.75%
5
BB+ (or its equivalent) or lower or unrated
2.00%
1.00%



Initially, commencing on the Closing Date the Applicable Margin shall be
determined based upon Pricing Level 3. Notwithstanding anything herein to the
contrary,
(a)    if only one of S&P and Fitch shall have in effect a Credit Rating, then
the Pricing Level shall be determined by reference to the available Credit
Rating from such Credit Rating Agency;
(b)    if both S&P and Fitch shall have in effect a Credit Rating, and such
Credit Ratings differ by one level, then the Pricing Level for the highest of
the two Credit Ratings shall apply (with the Credit Rating for Pricing Level 1
being the highest and the Credit Rating for Pricing Level 5 being the lowest);
and
(c)    if both S&P and Fitch shall have in effect a Credit Rating, and there is
a split in Credit Ratings of such Credit Rating Agencies of more than one level,
then the Pricing Level that is one level above the lower of the two Credit
Ratings shall apply.
Each change in the Applicable Margin resulting from a publicly announced change
in the Credit Rating after the Closing Date shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any such Credit Rating Agency shall change, or if any such Credit
Rating Agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Credit Rating Agencies or shall select a replacement Credit
Rating Agency and, pending the effectiveness of any such amendment or
replacement, for purposes of determining the Applicable Margin the Credit Rating
of the affected Credit Rating Agency shall be deemed to the Credit Rating of
such Credit Rating Agency as most recently in effect prior to such change or
cessation.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, National Australia Bank Limited, SunTrust
Robinson Humphrey, Inc. and Wells Fargo Securities, LLC in their capacities as
joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017
and the related consolidated statements of income or operations, Shareholders'
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries.


2

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50%, and (c) LIBOR for an Interest Period of one month
plus 1.00%; each change in the Base Rate shall take effect simultaneously with
the corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means any Term Loan bearing interest at a rate based upon the
Base Rate as provided in Section 3.1(a).
“Basel III” means:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b)     the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” means each Arranger, the Administrative Agent, each Lender and
each other holder of an Obligation.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means Enstar Group Limited, an exempted company limited by shares and
incorporated in Bermuda.
“Borrower Materials” has the meaning assigned thereto in Section 11.1(f).
“Bribery Act” has the meaning specified in Section 5.18(b).
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, London, England and Hamilton, Bermuda are open for the
conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to


3

--------------------------------------------------------------------------------





which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a London Banking Day.
“Capitalized Lease” means each lease that has been or is required to be, in
accordance with GAAP, recorded as a capitalized lease.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from a Credit Rating Agency;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act, (ii) are rated AAA and Aaa (or
equivalent rating) by at least two Credit Rating Agencies and (iii) have
portfolio assets of at least $5,000,000,000.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
European Union or foreign regulatory authorities, in each case pursuant to Basel
III and/or CRD IV, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 50% of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.


4

--------------------------------------------------------------------------------





“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Commitment” means (a) as to any Lender, the obligation of such Lender to make a
portion of the Initial Term Loan and/or Incremental Term Loans, as applicable,
to the account of the Borrower hereunder on the Closing Date (in the case of the
Initial Term Loan) or the applicable borrowing date (in the case of any
Incremental Term Loan) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on the Register, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make such Term Loans. The aggregate Commitment with respect to
the Initial Term Loan of all Lenders on the Closing Date shall be $500,000,000.
The Term Loan Commitment of each Lender as of the Closing Date is set forth
opposite the name of such Lender on Schedule 1.1.
“Commitment Letter” means that certain Commitment Letter dated as of December 5,
2018 between the Borrower, the Arrangers and certain Affiliates of the
Arrangers.
“Communications” has the meaning specified in Section 11.1(e)(ii).
“Compliance Certificate” means a certificate of the chief financial officer,
chief accounting officer, vice president of finance, controller, the treasurer
or assistant treasurer of the Borrower or an officer of the Borrower with
similar role and responsibility as those identified above substantially in the
form attached as Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Financial Indebtedness” means, at any time, the aggregate
outstanding principal, capital or nominal amount (and any fixed or minimum
premium payable on prepayment or redemption) of any Indebtedness of members of
the Group, excluding (i) any such obligations to any other member of the Group;
(ii) Indebtedness incurred pursuant to any letter of credit or its equivalent in
the ordinary course of business, but only in each case to the extent such letter
of credit or equivalent is undrawn; (iii) Contingent Capital Instruments to the
extent that such instruments would not in aggregate exceed 10% of Total Capital;
and (iv) Hybrid Capital to the extent that such Hybrid Capital (A) does not in
aggregate exceed 15% of Total Capital and (B) does not mature or is not
mandatorily redeemable or subject to any mandatory repurchase requirement at any
time on or prior to the date which is six months after the Maturity Date.
“Consolidated Net Worth” means, as of any date of determination, the aggregate
of the Shareholders' Equity of the Borrower.
“Contingent Capital Instruments” means unconditional, committed capital
instruments which are callable on demand, but excluding Hybrid Capital.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.
“CRD IV” means: (a) Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012; and
(b) Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.
“Credit Facility” means the term loan credit facility established pursuant to
Article II.


5

--------------------------------------------------------------------------------





“Credit Rating” means a rating as determined by a Credit Rating Agency of the
Borrower’s non-credit-enhanced, senior unsecured long-term indebtedness.
“Credit Rating Agency” means an internationally recognized credit rating agency
that evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws in the United States or any other applicable jurisdiction
from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means, subject to Section 3.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two Business Days
of the date such Term Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.13(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition of any property by any Person (including any sale and
leaseback transaction and any issuance of Equity Interests by a Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.


“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Term Loans and all other Obligations that are accrued and payable
and the termination of the Commitments), (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for mandatory scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one days after the Maturity Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of a Loan
Party or any Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased


6

--------------------------------------------------------------------------------





by the such Loan Party or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.


“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9 (subject to such consents, if any, as may be
required under Section 11.9).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.
“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules; (c)
the incurrence by the Borrower or any ERISA Affiliate of any liability pursuant
to Section 4063 or 4064 of ERISA or a “substantial cessation of operations” with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA (for
which the exemption set forth in Section 4062(e)(3) of ERISA is not available);
(d) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA; (f)
the institution by the PBGC of


7

--------------------------------------------------------------------------------





proceedings to terminate a Pension Plan; (g) any event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (h) the determination
that any Pension Plan is in at-risk status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) or that a Multiemployer Plan is in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the imposition or incurrence of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; (j) the engagement by the
Borrower or any ERISA Affiliate in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon the
Borrower or any ERISA Affiliate pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA; or (l) the making of an amendment to a Pension Plan
that could result in the posting of bond or security under Section 436(f)(1) of
the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning specified in ARTICLE VIII.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.11(b)) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section
3.10, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCA” means the United Kingdom Financial Conduct Authority and any predecessor
or successor body or bodies.
“FCPA” has the meaning specified in Section 5.18(b).
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


8

--------------------------------------------------------------------------------





“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letters” means (i) the Administrative Agency Fee Letter and (ii) the fee
letters dated December 5, 2018 between the Borrower and each Arranger (other
than Wells Fargo Securities, LLC).
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Fitch” means Fitch Ratings Inc.


“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is a resident for tax
purposes.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Fronting Arrangement” means an agreement or other arrangement by an Insurance
Subsidiary pursuant to which an insurer or insurers agree to issue insurance
policies at the request or on behalf of such Insurance Subsidiary and such
Insurance Subsidiary assumes the obligations in respect thereof pursuant to a
Reinsurance Agreement or otherwise.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means, subject to Section 1.3, generally accepted accounting principles
in the United States, or as appropriate locally, as in effect as of the date of
determination thereof.
“Governmental Authority” means the government of the United States, Bermuda, or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means the Borrower and each of its Subsidiaries from time to time.
“Group Enhanced Capital Resources” means the capital resources of the Group
which are, pursuant to the Insurance Act 1978 of Bermuda, as amended (including
any rules and regulations promulgated thereunder), eligible to satisfy the Group
Enhanced Capital Requirement.
“Group Enhanced Capital Requirement” means the enhanced capital requirement
applicable to the Group pursuant to the Insurance (Group Supervision) Rules 2011
of Bermuda, as implemented and applied in Bermuda, and taking into account of
any transitional measures and any capital add on permitted or applied by the
Bermuda Monetary Authority.
“Group Structure Chart” means the most recent group structure chart of the Group
delivered to the Administrative Agent by the Borrower on or prior to the date of
this Agreement.
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in


9

--------------------------------------------------------------------------------





whole or in part); provided that the term “Guarantee” shall not include (i)
endorsements for collection or deposit in the ordinary course of business or
(ii) obligations of any Insurance Subsidiary under Insurance Contracts,
Reinsurance Agreements, Fronting Arrangements or Retrocession Agreements. The
amount of any Guarantee made by any guarantor shall be deemed to be the lower of
(A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (B) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Loan Parties in
good faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 10.1.
“Guarantor” means each of Kenmare Holdings Ltd., an exempted company limited by
shares and incorporated in Bermuda, Enstar (US Asia-Pac) Holdings Limited, a
limited liability company incorporated in England and Wales, and Enstar Holdings
(US) LLC, a limited liability company formed in the State of Delaware and any
Person who has executed a Guarantor Joinder Agreement or comparable guaranty
documentation, as the case may be, reasonably satisfactory to the Administrative
Agent, pursuant to Section 6.15 of this Agreement.
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Borrower, each applicable Guarantor and the Administrative Agent substantially
in the form set out at Exhibit H (and with such changes thereto as shall be
necessary or appropriate as reasonably agreed to by the Administrative Agent and
the Borrower).
“Guaranty” means the guaranty of each Guarantor set forth in Article X.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Hybrid Capital” means any security that affords equity benefit to the issuer
thereof (under the procedures and guidelines of S&P at the time of issuance of
such security) by having ongoing payment requirements that are more flexible
than interest payments associated with conventional indebtedness for borrowed
money and by being contractually subordinated to such indebtedness.
“Increased Amount Date” has the meaning assigned thereto in Section 3.12(a).
“Incremental Lender” has the meaning assigned thereto in Section 3.12(c).
“Incremental Term Loan” has the meaning assigned thereto in Section 3.12(a).
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
3.12(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    any amount raised by acceptance under any acceptance credit facility or
dematerialized equivalent;
(c)    receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
(d)    net obligations of such Person under any Swap Contract;


10

--------------------------------------------------------------------------------





(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f)    any counter-indemnity or reimbursement obligation in respect of a
guarantee, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution except in respect of an underlying
liability of an entity which is a member of the Group;
(g)    any amount of any liability under an advance or deferred purchase
agreement if (1) one of the primary reasons behind entering into the agreement
is to raise capital or (2) the agreement is in respect of the supply of assets
or services and payment is due more than 90 days after the date of supply
(excluding any trade accounts payable in the ordinary course of business);
(h)    any amount raised under any other transaction having the commercial
effect of a borrowing;
(i)    all Attributable Indebtedness;
(j)    all obligations of such Person in respect of Disqualified Equity
Interests, with the amount of Indebtedness represented by such Disqualified
Equity Interests being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price, but excluding
accrued dividends, if any (for purposes hereof, the "maximum fixed repurchase
price" of any Disqualified Equity Interests that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Equity Interest as if such Disqualified Equity Interest were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interest, such fair market value
shall be determined reasonably and in good faith by the board of directors or
other governing body of the issuer of such Disqualified Equity Interest); and
(k)    the amount of any liability in respect of any Guarantees for any items
referred to at (a) to (j) above.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity that
provides for the limited liability of its owners) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Indebtedness of any Person for purposes of
clause (e) that is expressly made non-recourse or limited-recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (i) the aggregate principal amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Indebtedness shall not include (A)
current trade payables (including current payables under insurance contracts and
current reinsurance payables) and accrued expenses, in each case arising in the
ordinary course of business, (B) obligations of any Insurance Subsidiary under
Policies, Reinsurance Agreements, Retrocession Agreements or Fronting
Arrangements (including Guarantees of any such obligations) which are entered
into in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.3(b).
“Information” has the meaning specified in Section 11.10.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Lenders pursuant to Section 2.1.
“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary that is not a Reinsurance Agreement, Fronting Arrangement
or Retrocession Agreement.
“Insurance Subsidiary” means a member of the Group which is licensed by any
Governmental Authority to engage in the insurance and/or reinsurance business.


11

--------------------------------------------------------------------------------





“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date of such LIBOR Rate Loan and ending on the numerically corresponding day
in the calendar month that is one, two, three, or six months or, if agreed by
all of the Lenders, twelve months thereafter, as specified in the applicable
Notice of Borrowing or Notice of Conversion/Continuation; provided that: (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period, (iii) no Interest Period shall
extend beyond the Maturity Date, and (iv) there shall be no more than six (6)
Interest Periods in effect at any time. For purposes hereof, the date of a LIBOR
Rate Loan initially shall be the date on which such LIBOR Rate Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such LIBOR Rate Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Persons listed on Schedule 1.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 3.12 other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 3.12.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Term Loans.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.7(c),
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing


12

--------------------------------------------------------------------------------





on the date of determination of such interest rate) as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.7(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Term Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 3.1(a).
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan Documents” means, collectively, this Agreement, each Term Loan Note, the
Fee Letters, any Guarantor Joinder Agreement and each other document,
instrument, certificate and agreement executed and delivered by the Loan Parties
or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent in connection with this Agreement or otherwise referred to
herein or contemplated hereby.
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business or financial condition of the
Borrower and its Subsidiaries taken as a whole; or (b) a material adverse effect
on (i) the ability of a Loan Party to perform its payment obligations under the
Loan Documents, or (ii) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent or any Lender under any Loan Documents.
“Material Subsidiary” means a Subsidiary of the Borrower that after the
elimination of intercompany accounts, has total assets in excess of 10% of the
consolidated total assets of the Borrower and its Subsidiaries based upon and as
of the date of delivery of the most recent consolidated financial statements of
the Borrower and its Subsidiaries furnished pursuant to Section 5.5(a) or
Section 6.1, as applicable.


13

--------------------------------------------------------------------------------





“Maturity Date” means the first to occur of (a) the third anniversary of the
Closing Date, and (b) the date of acceleration of the Term Loans pursuant to
Section 8.2.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate either
currently or during the preceding five plan years, has made or been obligated to
make contributions, or has any liability.
“Multiple Employer Plan” means a Plan with respect to which a Loan Party or any
ERISA Affiliate is a contributing sponsor, and that has two or more contributing
sponsors at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
“Net Worth” means, in relation to any member of the Group, at any time, the
aggregate of the shareholders’ equity determined in accordance with GAAP of such
Group member at such time.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
3.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4.
“Obligations” means all principal of and interest (including interest and fees
accruing after the filing of a petition or commencement of a case by or with
respect to any Loan Party seeking relief under any applicable Debtor Relief
Laws, whether or not the claim for such interest and fees is allowed in such
proceeding) on the Term Loans (whether or not evidenced by any note) and all
fees, expenses, indemnities, liabilities, financial accommodations, covenants,
duties and other obligations owing, due or payable at any time by any Loan Party
to the Administrative Agent, any Lender or any other Person entitled thereto,
under this Agreement or any of the other Loan Documents, in each case whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
“OFAC” has the meaning specified in Section 5.18(a).


“Offer Period” has the meaning assigned thereto in Section 3.12(a).
“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and (c)
as to any partnership, joint venture, trust or other form of business entity,
the partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.11(b)).


14

--------------------------------------------------------------------------------





“Participant” has the meaning specified in Section 11.9(d).
“Participant Register” has the meaning specified in Section 11.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment in Full” or “Pay in Full” or “Paid in Full” means the payment in full
in cash of all Obligations (or Guaranteed Obligations, as applicable) (other
than indemnities and other contingent obligations not yet due and payable under
any Loan Documents) and termination or expiration of all Commitments.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by a Loan Party or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of a Loan Party or any ERISA Affiliate, or any
such plan to which a Loan Party or any ERISA Affiliate is required to contribute
on behalf of any of its employees or with respect to which the a Loan Party has
any liability.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Policies” means all insurance and annuity policies and contracts, guaranteed
interest contracts, guaranteed investment contracts, and funding agreements, and
similar undertakings or arrangements (including riders to any such policies or
contracts, certificates issued with respect to life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Insurance
Subsidiary and any coinsurance agreements entered into or to be entered into by
any Insurance Subsidiary.
“PRA” means the United Kingdom Prudential Regulation Authority and any
predecessor or successor body or bodies.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Loan Party (not being
legislation of general public application), in whole or in part.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning specified in Section 11.1(f).
“Quarter Date” means each of March 31, June 30, September 30 and December 31.


15

--------------------------------------------------------------------------------





“Ratable Share” means, with respect to any Lender at any time, the percentage of
the total outstanding principal balance of the Term Loans represented by the
outstanding principal balance of such Lender’s Term Loans.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning specified in Section 11.9(c).
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Insurance Subsidiary under a policy or policies of
insurance issued by such Insurance Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.6(b).
“Replacement Rate” has the meaning specified in Section 3.7(c).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Term Loan Exposures
representing more than 50% of the Term Loan Exposures of all Lenders. The Term
Loan Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 9.6(a).
“Responsible Officer” means (a) the chief executive officer, president,
executive officer or a Financial Officer of a Loan Party, (b) solely for
purposes of the delivery of incumbency certificates and certified Organizational
Documents and resolutions pursuant to Section 4.1, any secretary or assistant
secretary of a Loan Party and (c) solely for purposes of Notices of Borrowing or
Notices of Prepayment given pursuant to ARTICLE II, any other officer or
employee of a Loan Party so designated from time to time by one of the officers
described in clause (a) in a notice to the Administrative Agent (together with
evidence of the authority and capacity of each such Person to so act in form and
substance satisfactory to the Administrative Agent). Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership or other action on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.


16

--------------------------------------------------------------------------------





“Revolving Credit Facility” means that certain credit facility established
pursuant to the Revolving Credit Facility Documents, and any refinancing or
replacement thereof.
“Revolving Credit Facility Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 16, 2018, among the Borrower, Kenmare Holdings
Ltd., Enstar (US Asia-Pac) Holdings Limited and Enstar Holdings (US) LLC, the
lenders party thereto, National Australia Bank Limited, as administrative agent,
and the other parties party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Revolving Credit Facility Documents” means the Revolving Credit Facility Credit
Agreement and any other documents entered into in connection therewith,
including any promissory notes, fee letters, and any guarantor joinder
agreements.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sanctions” has the meaning specified in Section 5.18(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date
determined in accordance with GAAP.
“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


17

--------------------------------------------------------------------------------





“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Exposure” means, as to any Lender at any time, the unused Commitments
and outstanding Term Loans of such Lender at such time.
“Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loans made by such Lender,
substantially in the form attached as Exhibit A, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
“Total Capital” means, in respect of any date, the sum of (a) the Consolidated
Financial Indebtedness on such date (excluding, to the extent otherwise
included, all Hybrid Capital), (b) the Consolidated Net Worth on such date
(excluding, to the extent otherwise included, all Hybrid Capital) and (c) the
aggregate principal amount of all Hybrid Capital on such date.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.10(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means each Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means


18

--------------------------------------------------------------------------------





“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including”.
Section 1.3    Accounting Terms; Changes in GAAP.
(a)    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with GAAP. Financial statements and other information required to be delivered
by any Loan Party to the Lenders pursuant to Section 6.1(a) and Section 6.1(b)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Loan Party and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. For the avoidance of doubt, any obligations
relating to a lease accounted for by any Loan Party as an operating lease under
FASB ASC Topic 840 or under FASB ASC Topic 842 shall be accounted for as an
operating lease and not as a Capitalized Lease.
(b)    Changes in GAAP. If a Loan Party notifies the Administrative Agent that
such Loan Party requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Loan Parties that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
Section 1.4    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
Section 1.5    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, ERISA, the Exchange Act, the PATRIOT Act, the UCC, the
Investment Company Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.7    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.
Section 1.8    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.


19

--------------------------------------------------------------------------------





ARTICLE II
TERM LOAN FACILITY
Section 2.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make the Initial Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Lender’s Commitment as of the
Closing Date.
Section 2.2    Procedure for Advance of Term Loans.
(a)    Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) prior to 10:00 a.m. on the Closing Date requesting that
the Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date, that the Lenders make the Initial Term Loan as a
LIBOR Rate Loan if the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 3.8 of this
Agreement). Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Not later than
11:00 a.m. on the Closing Date, each Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Initial Term
Loan to be made by such Lender on the Closing Date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Initial Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by the Borrower in writing.
(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 3.12.
Section 2.3    Repayment of Term Loans. If not sooner paid, the Borrower shall
repay the aggregate outstanding principal amount of the Term Loans in full,
together with accrued interest thereon, on the Maturity Date.
Section 2.4    Prepayments of Term Loans. The Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery of an irrevocable prior written notice
to the Administrative Agent substantially in the form attached as Exhibit C (a
“Notice of Prepayment”) not later than 1:00 p.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each. Each prepayment of the Term
Loans hereunder shall be in an aggregate principal amount of at least $5,000,000
or any whole multiple of $1,000,000 in excess thereof and shall be applied, as
directed by the Borrower, to the outstanding principal of the Term Loans. Each
repayment shall be accompanied by any amount, if any, required to be paid
pursuant to Section 3.8 hereof. A Notice of Prepayment received after 1:00 p.m.
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the applicable Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Term Loans with the proceeds of such
refinancing or of any other incurrence of indebtedness or the occurrence of some
other identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the Borrower
in the event such contingency is not met; provided that the delay or failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 3.8.
ARTICLE III
GENERAL LOAN PROVISIONS
Section 3.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, the Term Loans shall bear interest at (A) the Base
Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Term Loan at the time a Notice of Borrowing is given or
at the time a Notice of Conversion/Continuation is given pursuant to Section
3.2.


20

--------------------------------------------------------------------------------





(b)    Default Rate. Subject to Section 8.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 8.1(g) or
Section 8.1(h), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest and fees shall continue to
accrue on the Obligations after the filing by or against any Loan Party of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter;
and interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.
Section 3.2    Notice and Manner of Conversion or Continuation of Term Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Term Loans as provided above, the Borrower shall
give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit D (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Term Loan is to be effective specifying (A) the Term
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Term Loans to be converted or continued,
and (D) the Interest Period to be applicable to such converted or continued
LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR Rate
Loans having an Interest Period of twelve months in duration, such notice must
be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be continued as a LIBOR
Rate Loan with an Interest Period of one month. Any such automatic continuation
of a LIBOR Rate Loan shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable LIBOR Rate Loan. If the
Borrower requests a conversion to, or continuation of, LIBOR Rate Loans, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion/Continuation.


21

--------------------------------------------------------------------------------





Section 3.3    Fees.
(a)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for its own account the fees payable in the amounts and at
the times agreed pursuant to the Administrative Agency Fee Letter or otherwise
in writing between the Borrower and the Administrative Agent.
(b)    Other Fees. The Borrower agrees to pay to the Administrative Agent, the
Arrangers and the Lenders party to this Agreement as of the Closing Date fees in
the amounts and at the times agreed upon separately between the Borrower and the
Administrative Agent, the Arrangers or the Lenders, as applicable, including
pursuant to the Fee Letters.
Section 3.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Term Loans or of any fee, commission or other
amounts payable to the Lenders under this Agreement shall be made not later than
2:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Any payment received after such time but before 3:00 p.m.
on such day shall be deemed a payment on such date for the purposes of Section
8.1, but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 3:00 p.m. shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each such Lender at its address for notices set forth
herein its Ratable Share of such payment and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Section 3.8,
Section 3.9, Section 3.10 or Section 11.3 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to the definition of
Interest Period, if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.13(a)(ii).
Section 3.5    Evidence of Indebtedness. The Term Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive, absent error, of the amount of the Term Loans made by the Lenders to
the Borrower and its Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note, which shall evidence such Lender’s Term Loans, in addition to
such accounts or records. Each Lender may attach schedules to its Term Loan
Notes and endorse thereon the date, amount and maturity of its Term Loans and
payments with respect thereto.
Section 3.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Term Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Term Loans and accrued interest thereon or other
such obligations (other than pursuant to Section 3.8, Section 3.9, Section 3.10
or Section 11.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans and other amounts owing them; provided that: (a) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (b) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Loan Parties pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (C) any payment obtained by a Lender as consideration
for the assignment of, or sale of, a participation in any of its Term Loans to
any assignee or participant, other than to any Loan Party or


22

--------------------------------------------------------------------------------





any of their Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.
Section 3.7    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Term Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Term Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Term Loan to or continue any Term Loan as a LIBOR Rate Loan shall be
suspended, and the Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 3.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Term Loan to a LIBOR Rate Loan or continue any Term Loan
as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select
only Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Term Loan shall immediately be converted to a
Base Rate Loan for the remainder of such Interest Period.
(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.7(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 3.7(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the syndicated loan market in the applicable currency or
(iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.7(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Term Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower,


23

--------------------------------------------------------------------------------





as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 3.7(c). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
(d)    Illegality. If, in any applicable jurisdiction, the Administrative Agent
or any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Term Loan or (iii) make, maintain, fund or charge interest
or fees with respect to any Term Loans, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the
Borrower, and until such notice by such Person is revoked, any obligation of
such Person to make, maintain, fund or charge interest or fees with respect to
any such Term Loan shall be suspended, and to the extent required by Applicable
Law, cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay
that Person’s participation in the Term Loans or other applicable Obligations on
the last day of the Interest Period for each Term Loan or other Obligation
occurring after the Administrative Agent has notified the Borrower or, if
earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by Applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.
Section 3.8    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Term Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR
Rate Loan or convert to a LIBOR Rate Loan on a date specified therefor in a
Notice of Borrowing or a Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Ratable Share of the LIBOR Rate Loans in
the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
error.
Section 3.9    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender;


24

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan) or to reduce the amount of any sum received or receivable by such
Lender such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender or other Recipient, the
Borrower shall pay to any such Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Term Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such
other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 3.10    Taxes.
(a)    Defined Terms. For purposes of this Section 3.10, the term “Applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower


25

--------------------------------------------------------------------------------





by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.10,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.10(g)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from,


26

--------------------------------------------------------------------------------





or reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.10 (including by
the payment of additional amounts pursuant to this Section 3.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified


27

--------------------------------------------------------------------------------





party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 3.10 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.11    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.9 or requires any Loan Party to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.10, then such Lender shall (at the
request of such Loan Party) use reasonable efforts to designate a different
Lending Office for funding or booking its Term Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.9 or Section
3.10, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.9 or if any Loan Party is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.10, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with
Section 3.11(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.9 or
Section 3.10) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of any of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.8) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.9 or payments required to be made pursuant to
Section 3.10, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c)    Selection of Lending Office. Subject to Section 3.11(a), each Lender may
make Term Loans to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Term Loans in accordance with the terms of this Agreement or otherwise
alter the rights of the parties hereto.


28

--------------------------------------------------------------------------------





Section 3.12    Incremental Term Loan.
(a)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental Term
Loan Commitment”) to make one or more additional term loans, including a
borrowing of an additional term loan the principal amount of which will be added
to the outstanding principal amount of the Initial Term Loan (any such
additional term loan, an “Incremental Term Loan”); provided that (1) the total
aggregate initial principal amount (as of the date of incurrence thereof) of
such requested Incremental Term Loan Commitments and Incremental Term Loans
shall not exceed $150,000,000 and (2) the total aggregate amount for each
Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall not be less than a minimum principal amount of $10,000,000 or
any whole multiple of $1,000,000 in excess thereof or, if less, the remaining
amount permitted pursuant to the foregoing clause (1). Each such notice shall be
open only for acceptance by the Lenders for a period of ten (10) Business Days
from the date on which the Administrative Agent receives such notice (the “Offer
Period”) and shall specify the proposed date (each, an “Increased Amount Date”)
on which the Borrower proposes that any Incremental Term Loan Commitment shall
be effective, which shall be a date not less than ten (10) Business Days after
the date on which such notice is delivered to Administrative Agent (or such
later date as may be approved by the Administrative Agent).
(b)    The allocation of the Incremental Term Loan Commitments shall first be
requested from the existing Lenders in the same proportion that the Term Loan
Exposure held by each Lender bears to the aggregate Term Loan Exposures of all
Lenders. Each existing Lender that is willing to provide all or part of such
Incremental Term Loan Commitments shall confirm its commitment to do so by
delivering an executed Incremental Term Loan Commitments confirmation notice to
the Borrower and the Administrative Agent by no later than the last day of the
Offer Period.
(c)    If, following receipt of the confirmations referred to in paragraph (b)
above, there remains a portion of the Incremental Term Loan Commitments that the
existing Lenders have not agreed to provide, the Borrower may, at its
discretion, seek commitments from any other Eligible Assignee to provide all or
part of the Incremental Term Loan Commitments shortfall, but no such Eligible
Assignee shall be paid a fee in respect of its Incremental Term Loan Commitment
at a rate that is higher than any fee paid to any existing Lender in connection
with their Incremental Term Loan Commitments. Any existing Lender or other
Person that is an Eligible Assignee that agrees to provide an Incremental
Commitment (each, an “Incremental Lender”) shall be subject to the consent (in
each case, not to be unreasonably withheld, conditioned or delayed) of the
Administrative Agent. Any proposed Incremental Lender offered or approached to
provide all or a portion of any Incremental Term Loan Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Loan
Commitment or any portion thereof.
(d)    Any Incremental Term Loan Commitment shall become effective as of such
Increased Amount Date; provided that each of the following conditions has been
satisfied or waived as of such Increased Amount Date:
(i)    no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or immediately after giving effect to (1) any Incremental
Term Loan Commitment, (2) the making of any Incremental Term Loans pursuant
thereto;
(ii)    the Administrative Agent and the Lenders shall have received from the
Borrower a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the financial covenants set forth in Section 7.12, both
immediately before and after giving effect to any Incremental Term Loan or
Incremental Term Loan Commitment (and the application of proceeds of any
Incremental Term Loan pursuant thereto), determined on a pro forma basis as if
such transactions had occurred on the date of the financial statements most
recently delivered pursuant to Section 6.1);
(iii)    each of the representations and warranties contained in Article V shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);
(iv)    the proceeds of any Incremental Term Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries, including investments
and acquisitions permitted under this Agreement;


29

--------------------------------------------------------------------------------





(v)    each Incremental Term Loan Commitment (and the Incremental Term Loans
made thereunder) shall constitute Obligations of the Borrower and shall be
guaranteed with the other Term Loans on a pari passu basis;
(vi)    all terms and conditions applicable to such Incremental Term Loan shall,
except to the extent otherwise provided in this Section 3.12, be identical to
the terms and conditions applicable to the Initial Term Loan (except that
customary commitment fees may be payable in respect of any Incremental Term Loan
Commitments which permit delayed draws), and the Incremental Term Loans shall be
deemed to be Term Loans;
(vii)    such Incremental Term Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreements may, with the consent of the Borrower, the Administrative
Agent and such Incremental Lenders (but without the need to obtain the consent
of any other Lenders), effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate to effect the provisions of
this Section 3.12); and
(viii)    the Borrower shall deliver or cause to be delivered any customary
documents (including, without limitation, a resolution duly adopted by the board
of directors (or equivalent governing body) of each Loan Party authorizing such
Incremental Term Loans and/or Incremental Term Loan Commitments and, if
requested by the Administrative Agent and Incremental Lenders, legal opinions)
as may be reasonably requested by Administrative Agent in connection with any
such transaction.
(e)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be severally obligated to make, an Incremental Term Loan to the Borrower in an
amount equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
Section 3.13    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to any Term Loan under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Term Loans were made at a time when the conditions set forth
in Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Term Loans of all Non-Defaulting Lenders on a pro rata basis


30

--------------------------------------------------------------------------------





prior to being applied to the payment of any Term Loans of such Defaulting
Lender until such time as all Term Loans are held by the Lenders pro rata in
accordance with their original Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 3.13(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Term Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held pro rata by the Lenders in accordance with their original
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING
Section 4.1    Conditions to Closing and Initial Term Loan. The obligation of
the Lenders to close this Agreement and to make the Initial Term Loan is subject
to the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement and a Term Loan Note in favor of
each Lender requesting a Term Loan Note, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects); (B) after giving effect to the making of the Initial
Term Loan, no Default or Event of Default has occurred and is continuing; (C)
since December 31, 2017, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (D)  each of the Loan Parties, as
applicable, has satisfied each of the conditions set forth in Section 4.1 and
Section 4.2 as of the Closing Date.
(ii)    Certificate of Secretary of each Loan Party. A certificate of a
Responsible Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Loan Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, organization or formation (or equivalent),
as applicable, (B) the bylaws or other governing document of such Loan Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
4.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.


31

--------------------------------------------------------------------------------





(iv)    Opinions of Counsel. Opinions of counsel to the Loan Parties addressed
to the Administrative Agent and the Lenders with respect to the Loan Parties,
the Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Loan Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents.
(ii)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby.
(d)    Payment at Closing. The Loan Parties shall have paid (i) to the Arrangers
and the Administrative Agent, the fees required under the Fee Letters to be paid
on the Closing Date, in the amounts due and payable on the Closing Date as
required by the terms thereof, (ii) to the Administrative Agent, the initial
payment of the annual administrative fee described in the Administrative Agency
Fee Letter, and (iii) all other fees and reasonable expenses of the Arrangers,
the Administrative Agent and the Lenders required hereunder or under any other
Loan Document to be paid on or prior to the Closing Date (including reasonable
and documented fees and expenses of counsel) in connection with this Agreement,
the other Loan Documents and the transactions contemplated hereby.
(e)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Term Loans made on or after the Closing Date are to be
disbursed.
(ii)    PATRIOT Act, etc. The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations.
(iii)    Beneficial Ownership Certification. Any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered a Beneficial Ownership Certification in relation to such Loan Party.
(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 9.3, for purposes
of determining compliance with the conditions specified in this Section 4.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.2    Conditions to all Term Loans. The obligations of the Lenders to
make any Term Loans (including the Initial Term Loan and any Incremental Term
Loans) are subject to the satisfaction of each of the following conditions
precedent on the relevant borrowing date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing date with the same


32

--------------------------------------------------------------------------------





effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing on the borrowing date with respect to such Term Loan or after
giving effect to the Term Loans to be made on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing from the Borrower as required hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Term Loans, the Loan Parties hereby represent and
warrant to the Administrative Agent and the Lenders both immediately before and
immediately after giving effect to the transactions contemplated hereunder,
which representations and warranties shall be deemed made on the Closing Date
and as otherwise set forth in Section 4.2, that:
Section 5.1    Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, except,
in each case referred to in clause (a) (other than with respect to each Loan
Party), (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 5.2    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which any Loan Party is a party or affecting
any Loan Party or the properties of any Loan Party or any Subsidiary of a Loan
Party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Loan Party or any Subsidiary of a
Loan Party or its property is subject or (c) violate any Law.
Section 5.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, actions or notices that
have been duly obtained, taken or made and in full force and effect.
Section 5.4    Execution and Delivery; Binding Effect. This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party, enforceable against each Loan Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.
Section 5.5    Financial Statements; No Material Adverse Effect.
(a)    Financial Statements. The Audited Financial Statements were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and


33

--------------------------------------------------------------------------------





their results of operations and cash flows for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. The unaudited consolidated balance
sheet of the Borrower and its Subsidiaries and the related consolidated
statements of income or operations, Shareholders' Equity and cash flows for the
fiscal quarter ended on September 30, 2018 were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations and cash flows for the period covered thereby,
subject to the absence of notes and to normal year-end audit adjustments.
(b)    No Material Adverse Change. Since the date of the Audited Financial
Statements, there has been no event or circumstance that, either individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
Section 5.6    Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of any Loan Party,
threatened, at Law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary of a Loan Party or
against any of their properties or revenues that (a) if adversely determined,
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (b) purport to affect or pertain to this Agreement or
any other Loan Document or any of the transactions contemplated hereby.
Section 5.7    No Material Adverse Effect; No Default. Neither any Loan Party
nor any Subsidiary thereof is in default under or with respect to any
Contractual Obligation that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
Section 5.8    Property.
(a)    Ownership of Properties. Each Loan Party and its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(b)    Intellectual Property. Each Loan Party and its Subsidiaries owns,
licenses or possesses the right to use all of the trademarks, tradenames,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses, as currently conducted, business, and the use thereof by
each Loan Party and its Subsidiaries does not conflict with the rights of any
other Person, except to the extent that such failure to own, license or possess
or such conflicts, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. The conduct of the business of
each Loan Party or any of its Subsidiaries as currently conducted or as
contemplated to be conducted does not infringe upon or violate any rights held
by any other Person, except to the extent that such infringements and
violations, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Loan Party, threatened
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.
Section 5.9    Taxes.
(a)    Each Loan Party and its Subsidiaries have filed all federal, state and
other tax returns and reports required to be filed, and have paid all federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (i) Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP or (ii) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
(b)    Each Loan Party is resident for Tax purposes only in the country of its
incorporation.
Section 5.10    Disclosure.
(a)    Each Loan Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which that
Loan Party or any of its Subsidiaries is subject, and all


34

--------------------------------------------------------------------------------





other matters known to it, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The reports, financial
statements, certificates and other written information (other than projected or
pro forma financial information) furnished by or on behalf of any Loan Party to
any Agent or any Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
Section 5.11    Compliance with Laws. Each of the Loan Parties and its
Subsidiaries is in compliance with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to so comply,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
Section 5.12    ERISA Compliance.
(a)    Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
Laws and (ii) each Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS, or the Plan is covered by
an opinion issued to a pre-approved plan document sponsor, and, to the knowledge
of any Loan Party, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the knowledge of any Loan Party, threatened
or contemplated claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(c)    No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that, either individually
or in the aggregate, could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.
(d)    The present value of all accrued benefits under each Pension Plan (based
on those assumptions used to fund such Pension Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Pension Plan allocable to
such accrued benefits by an amount that would have a Material Adverse Effect.
(e)    To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure so
to comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan that
is funded, determined as of the end of the most recently ended fiscal year of
the Borrower or its Subsidiaries, as applicable, on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan by a material amount, and for each Foreign
Plan that is not funded, the obligations of such Foreign Plan are properly
accrued.


35

--------------------------------------------------------------------------------





Section 5.13    Environmental Matters. Except with respect to any matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) knows of any basis for any permit, license or other
approval required under any Environmental Law to be revoked, canceled, limited,
terminated, modified, appealed or otherwise challenged, (c) has or could
reasonably be expected to become subject to any Environmental Liability, (d) has
received notice of any claim, complaint, proceeding, investigation or inquiry
with respect to any Environmental Liability (and no such claim, complaint,
proceeding, investigation or inquiry is pending or, to the knowledge of the
Borrower, is threatened or contemplated) or (e) knows of any facts, events or
circumstances that could give rise to any basis for any Environmental Liability
of the Borrower or any of its Subsidiaries.
Section 5.14    Margin Regulations. No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Term Loan hereunder
will be used to buy or carry any Margin Stock. Following the application of the
proceeds of each Term Loan, not more than 25% of the value of the assets (either
of the Borrower only or of the Group on a consolidated basis) will be Margin
Stock.
Section 5.15    Net Worth. On the date of this Agreement, the Consolidated Net
Worth of the Borrower is not less than the amount required under Section
7.12(a).
Section 5.16    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act.
Section 5.17    Center of Main Interests and Establishments. In relation to each
Loan Party incorporated in a member state of the European Union, for the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the "Regulation"), its center of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and it has no "establishment" (as that term is used in Article
2(h) of the Regulations) in any other jurisdiction.
Section 5.18    Sanctions; Anti-Corruption.
(a)    None of the Borrower, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity (“person”) that is, or is owned or controlled by persons
that are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Bermuda Monetary Authority, the Australian
government or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, Crimea, Cuba, Iran, North
Korea and Syria).
(b)    The Borrower, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of the Borrower, the agents of the Borrower
and its Subsidiaries, are in compliance with all applicable Sanctions and with
the Bribery Act 2010 of the United Kingdom, the Foreign Corrupt Practices Act of
1977 and the PATRIOT Act, each as amended, and the rules and regulations
thereunder (the “FCPA”, the “Bribery Act” and the PATRIOT Act respectively) and
any other applicable anticorruption and anti-money laundering law. None of the
Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, the agents of the Borrower and
its Subsidiaries, are under investigation by any Governmental Authority for an
alleged breach of Sanctions, the Bribery Act, the FCPA, the PATRIOT Act or any
other applicable anti-corruption or anti-money laundering law. The Borrower and
its Subsidiaries have instituted and maintain policies and procedures designed
to promote and achieve continued compliance with applicable Sanctions, the
Bribery Act, the FCPA, the PATRIOT Act and any other applicable anti-corruption
and anti-money laundering laws.
Section 5.19    Solvency. Each Loan Party is Solvent.
Section 5.20    Group Structure Chart. As of the date stated in the Group
Structure Chart, the Group Structure Chart is true complete and accurate in all
material respects.
Section 5.21    Ownership. Each of the Guarantors is a direct or indirect
Wholly-Owned Subsidiary of the Borrower.


36

--------------------------------------------------------------------------------





Section 5.22    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VI
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and all Obligations shall
have been paid in full, each Loan Party covenants and agrees with the Lenders
that:
Section 6.1    Financial Statements. The Borrower will procure that each Loan
Party furnish to the Administrative Agent for distribution to each Lender:
(a)    as soon as available, and in any event within 120 days (or 75 days in
respect of the Borrower) after the end of each of its fiscal years (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal year ended December 31, 2018), (i) a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income or operations, Shareholders' Equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, audited and accompanied by a
report and opinion of independent public accountants of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards (and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition, results of operations, Shareholders'
Equity and cash flows of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) the management
prepared financial statements of each Loan Party other than the Borrower as at
the end of such fiscal year and the related statements of income or operations,
shareholders' equity and cash flows for such fiscal year of such Loan Party
setting forth in each case in comparative form the figures for the previous
fiscal year, to the effect that such management prepared financial statements
present fairly in all material respects the financial condition, results of
operations, shareholders' equity and cash flows of such Loan Party in accordance
with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended March 31, 2019):
(i)    a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated statements of income or
operations, Shareholders' Equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, certified by a Financial Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes; and
(ii)    management prepared financial statements of each Loan Party other than
the Borrower as at the end of such fiscal quarter, the related statements of
income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of such Loan Party's fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, certified by a Financial Officer of such
Loan Party as fairly presenting in all material respects the financial
condition, results of operations, shareholders' equity and cash flows of such
Loan Party in accordance with GAAP consistently applied, subject only to normal
year-end audit adjustments and the absence of notes; and
(c)    as soon as it is available, but in any event within 120 days after the
end of each fiscal year of the Borrower, an actuarial report of the Group (on a
consolidated basis) on the sufficiency of its consolidated loss and loss
adjustment expense reserves, which report shall be prepared by the Group's duly
qualified internal team of actuaries.
Section 6.2    Certificates; Other Information. The Borrower will deliver to the
Administrative Agent for distribution to each Lender:


37

--------------------------------------------------------------------------------





(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a) and Section 6.1(b), a duly completed certificate signed by a
Responsible Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 7.12 and
(iii) setting forth a calculation of the guarantor coverage ratio set forth in
Section 6.15;
(b)    promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements that the Borrower or any
Subsidiary may file or be required to file with the SEC or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, and not otherwise required to be delivered
pursuant hereto;
(c)    promptly after the furnishing thereof, copies of any material request or
notice received by the Borrower or any Subsidiary, or any statement or report
furnished by the Borrower or any Subsidiary to any holder of debt securities of
the Borrower or any Subsidiary, pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished pursuant
hereto;
(d)    promptly after receipt thereof by the Borrower or any Subsidiary, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other similar inquiry by such agency regarding
financial or other operational results of the Borrower or any Subsidiary
thereof; and
(e)    promptly following any request therefor, (i) such other information
regarding the operations, business or financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request; or (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Bribery
Act, the FCPA, the PATRIOT Act or other applicable anti-money laundering laws.
Documents required to be delivered pursuant to Section 6.1(a), Section 6.1(b) or
Section 6.2(b) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
Section 6.3    Notices. The Borrower will promptly notify the Administrative
Agent and each Lender of:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Loan Party or any Affiliate thereof, including pursuant to any
applicable Environmental Laws, that could reasonably be expected to be adversely
determined, and, if so determined, could reasonably be expected to have a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, either individually or together
with any other ERISA Events, could reasonably be expected to have a Material
Adverse Effect;
(d)     notice of any action arising under any Environmental Law or of any
noncompliance by any Loan Party or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;
(e)    any material change in accounting or financial reporting practices by any
Loan Party;
(f)    any change in the Credit Ratings from a Credit Rating Agency, or the
placement by a Credit Rating Agency of any Loan Party on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or the
cessation by a Credit Rating Agency of, or its intent to cease, rating any Loan
Party’s debt; and


38

--------------------------------------------------------------------------------





(g)    any matter or development that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice delivered under this Section 6.3 shall be accompanied by a statement
of a Responsible Officer of the relevant Loan Party setting forth the details of
the occurrence requiring such notice and stating what action the relevant Loan
Party has taken and proposes to take with respect thereto.
Section 6.4    Preservation of Existence, Etc. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.3 or Section 7.4; (b) take all reasonable action to maintain all rights,
licenses, permits, privileges and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
Section 6.5    Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (a)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition (ordinary wear
and tear excepted) and (b) make all necessary repairs thereto and renewals and
replacements thereof
Section 6.6    Maintenance of Insurance. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
relevant Loan Party and its Subsidiaries) as are customarily carried under
similar circumstances by such Persons.
Section 6.7    Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay, discharge or otherwise satisfy as the same shall
become due and payable, all of its obligations and liabilities, including Tax
liabilities, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the relevant Loan Party or such Subsidiary, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.8    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
Section 6.9    Environmental Matters. Except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect, each
Loan Party will, and will cause each of its Subsidiaries to, (a) comply with all
Environmental Laws, (b) obtain, maintain in full force and effect and comply
with any permits, licenses or approvals required for the facilities or
operations of such Loan Party or any of its Subsidiaries, and (c) conduct and
complete any investigation, study, sampling or testing, and undertake any
corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and clean up all Hazardous Materials present or
released at, on, in, under or from any of the facilities or real properties of
such Loan Party or any of its Subsidiaries.
Section 6.10    Books and Records. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of such Loan Party or such Subsidiary, as the case may be.
Section 6.11    Inspection Rights. Each Loan Party will, and will cause each of
its Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of such Loan Party and at such reasonable times during
normal business hours and as often as may be reasonably requested; provided
that, other than with respect to such visits and inspections during the
continuation of an Event of Default, (a) only the Administrative Agent on behalf
of the Lender may exercise rights under


39

--------------------------------------------------------------------------------





this Section 6.11 and (b) the Administrative Agent shall not exercise such
rights more often than two times during any calendar year; provided, further,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing under this Section at the expense of such Loan Party and at any
time during normal business hours and without advance notice.
Section 6.12    Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Term Loans for general corporate
purposes of the Group, including investments and acquisitions permitted under
this Agreement, not in contravention of any Law or of any Loan Document.
Section 6.13    Sanctions; Anti-Corruption Laws. Each Loan Party will maintain
in effect policies and procedures designed to promote compliance by such Loan
Party, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the Bribery Act, the FCPA and any
other applicable anti-corruption and anti-money laundering laws.
Section 6.14    Bermuda Solvency Coverage Ratio. The Borrower shall ensure at
all times that the Group Enhanced Capital Resources exceed 100 percent of the
Group Enhanced Capital Requirement.
Section 6.15    Guarantors. The Borrower shall ensure at all times after the
Closing Date that Guarantors with positive Net Worth shall have an aggregate Net
Worth (excluding the Borrower and calculated quarterly on a consolidated basis)
of not less than 80% of Consolidated Net Worth of the Borrower. This covenant
shall be tested quarterly at the end of each fiscal quarter. If, based on the
financial statements most recently delivered pursuant to Section 6.1(a) or
Section 6.1(b) the aggregate Net Worth of Guarantors with positive Net Worth
(excluding the Borrower and calculated quarterly on a consolidated basis) is not
at least 80% of the Consolidated Net Worth of Borrower, then within 30 days of
delivery of such financial statements the Borrower shall either (a) take such
action as it deems appropriate to increase the Net Worth of the Guarantors so
that the foregoing requirement is satisfied or (b) cause such other members of
the Group to become Guarantors such that the foregoing requirement is satisfied,
and in each case deliver evidence of such compliance to the Administrative
Agent. Subject to compliance with any client identification or
know-your-customer requirements the Administrative Agent or the Lenders may
have, the Borrower may request that any of its Wholly-Owned Subsidiaries become
a Guarantor hereunder by delivering an executed counterpart of a Guarantor
Joinder Agreement or comparable guaranty documentation reasonably satisfactory
to the Administrative Agent within ten (10) Business Days of becoming aware of
that the test set out in this Section 6.15 is not or will not be met (or such
longer time period agreed to by the Administrative Agent in its reasonable
discretion) (it being understood that such Guarantor Joinder Agreement or
comparable guaranty documentation shall be accompanied by documentation with
respect thereto substantially consistent with the documentation delivered
pursuant to Section 4.1(b)(ii)-(iii)). If requested by the Administrative Agent,
the Administrative Agent shall receive an opinion or opinions of counsel for the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent in respect of matters reasonably requested by the Administrative Agent
relating to any such Guarantor Joinder Agreement or comparable guaranty
documentation delivered pursuant to this Section 6.15, dated as of the date of
such Guarantor Joinder Agreement or comparable guaranty documentation.
ARTICLE VII
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and all Obligations have
been paid in full, each Loan Party covenants and agrees with the Lenders that:
Section 7.1    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.1
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;


40

--------------------------------------------------------------------------------





(c)    Guarantees: (i) of any Loan Party or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of such Loan Party or any
Wholly-Owned Subsidiary; (ii) given in respect of netting or set-off
arrangements permitted pursuant to Section 7.2(m); (iii) given by the Borrower
in the ordinary course of its insurance business excluding, for the avoidance of
doubt, any Guarantee of Indebtedness which Indebtedness is not otherwise
permitted under this Section 7.1; and (iv) not otherwise permitted hereunder
made in the ordinary course of business in an aggregate amount not exceeding
$100,000,000, provided that no new Guarantees of Indebtedness will be permitted
at any time after the occurrence of a Default which is continuing, other than
Guarantees of Indebtedness provided in the ordinary course of trading by members
of the Group which are not Loan Parties;
(d)    obligations (contingent or otherwise) of a Loan Party or any Subsidiary
existing or arising under any Swap Contract entered into in compliance with
Section 7.17:  
(e)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness (i) exists at the time such Person
becomes a Subsidiary and is not created or increased or has its maturity date
extended (other than by the waiver of any applicable change of control
provision) in contemplation of, or in connection with, or since such Person
becoming a Subsidiary and (ii) remains outstanding for a period of no more than
six months following that acquisition;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
(g)    Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;
(h)    Acquisition SPV Indebtedness in an aggregate principal amount not
exceeding 25% of Consolidated Net Worth at any time outstanding;
(i)    Indebtedness incurred pursuant to any letter of credit or its equivalent
in the ordinary course of business;
(j)    other Indebtedness of any member of the Group that is not a Loan Party in
an aggregate principal amount for all such Indebtedness under this paragraph (j)
not exceeding 5% of Consolidated Net Worth at any time outstanding;
(k)    the Revolving Credit Facility; and
(l)    other Indebtedness of a Loan Party that would not cause a breach of
Section 7.12 and which is unsecured and ranks pari passu with, or is
subordinated to, any rights or claims of the Lenders under any of the Loan
Documents.
Section 7.2    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens existing on the date hereof and listed on Schedule 7.2 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.1(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.1(b);
(b)    Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good


41

--------------------------------------------------------------------------------





faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(d)    pledges or deposits in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (ii) public utility
services provided to a Loan Party or a Subsidiary;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of a Loan Party and its Subsidiaries;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(j);
(h)    any Lien existing on any property or asset prior to the acquisition
thereof by a Loan Party or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of, in connection with or since such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iv) such Lien is removed or discharged
within six months of such acquisition or such Person becoming a Subsidiary
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, or replacement;
(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;
(j)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business;
(k)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (ii) secure any Indebtedness;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(m)    any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group but only so long as
(A) such arrangement does not permit credit balances of Loan Parties to be
netted or set-off against debit balances of members of the Group which are not
Loan Parties and (B) such arrangement does not give rise to other Lien over the
assets of Loan Parties in support of liabilities of members of the Group which
are not Loan Parties;
(n)     Liens provided by an Acquisition SPV to the provider of any credit
facilities constituting Acquisition SPV Indebtedness over all or part of the
assets of that Acquisition SPV or any limited recourse Liens provided by any
Holding Company of an Acquisition SPV over all or part of the Equity Interests
or other ownership interests held in that Acquisition SPV;
(o)    Liens created by a member of the Group in support of a letter of credit
or its equivalent in the ordinary course of business of the relevant member of
the Group;


42

--------------------------------------------------------------------------------





(p)    Liens arising by virtue of trust arrangements, withheld balances,
administrative accounts, or any other collateral or security arrangements
incurred in connection with any Policies, Reinsurance Agreements or related
agreements in the ordinary course of business or capital support agreements or
any other agreements by the Loan Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Loan Parties
guaranteeing the obligations of any Insurance Subsidiary under any Policies or
Reinsurance Agreements in each case entered into in the ordinary course of
business; and
(q)    Liens securing Indebtedness and other obligations in an aggregate amount
not exceeding 2.5% of Consolidated Net Worth at any time outstanding.
Section 7.3    Fundamental Changes. No Loan Party will, nor will it permit any
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) a Loan Party, provided that a Loan
Party shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries (other than a Loan Party), provided that when any Wholly-Owned
Subsidiary is merging with another Subsidiary, a Wholly-Owned Subsidiary shall
be the continuing or surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Loan Party or to another
Subsidiary; provided that if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee shall either be a Loan Party or
another Wholly-Owned Subsidiary and if the transferor is a Loan Party, then the
transferee shall be a Loan Party;
(c)    a Loan Party and its Subsidiaries may make Dispositions permitted by
Section 7.4;
(d)    any Investment permitted by Section 7.6 may be structured as a merger,
consolidation or amalgamation; and
(e)    any Subsidiary may dissolve, liquidate or wind up its affairs if it owns
no material assets, engages in no business and otherwise has no activities other
than activities related to the maintenance of its existence and good standing.
Section 7.4    Dispositions. No Loan Party will, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory and Investments in the ordinary course of
business (other than Equity Interests of Subsidiaries, lines of business, real
property or intellectual property);
(c)    Dispositions of assets (other than Equity Interests of Subsidiaries,
lines of business, real property or intellectual property) to the extent that
such assets are exchanged for other assets comparable or superior as to type,
value and quality;
(d)    Dispositions of property by (i) any Wholly-Owned Subsidiary (which is not
itself a Loan Party) to a Loan Party or to another Wholly-Owned Subsidiary, (ii)
any Subsidiary (which is not itself a Loan Party or a Wholly-Owned Subsidiary)
to a Loan Party or to another Subsidiary or (iii) a Loan Party to another Loan
Party or a Wholly-Owned Subsidiary;
(e)    Dispositions of property as a result of a casualty event involving such
property or any Disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;
(f)    Dispositions of assets (other than cash) to an Acquisition SPV;
(g)    Dispositions permitted by Section 7.3;


43

--------------------------------------------------------------------------------





(h)    Dispositions of intellectual property rights that are no longer used or
useful in the business of a Loan Party and its Subsidiaries;
(i)    Restricted Payments permitted by Section 7.5 and Investments permitted by
Section 7.6;
(j)    Dispositions of all or part of any Investments acquired after the date of
this Agreement provided that such disposal is completed within 180 days of that
acquisition;
(k)    Dispositions of assets by a Loan Party and its Subsidiaries, including
Insurance Subsidiaries, in connection with an Insurance Contract, Reinsurance
Agreement or any related agreement, in each case in the ordinary course of
business; and
(l)    Dispositions by a Loan Party and its Subsidiaries not otherwise permitted
under this Section; provided that the aggregate book value of all property
Disposed of pursuant to this clause (l) in any fiscal year shall not exceed 2.5%
of Consolidated Net Worth of the Borrower.
Section 7.5    Restricted Payments. Borrower will not declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
(a)    the Borrower may declare and make dividend payments or other
distributions payable solely in Equity Interests of the Borrower;
(b)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new common Equity Interests;
(c)    the Borrower may (i) declare or pay cash dividends to its shareholders
and (ii) purchase, redeem or otherwise acquire for cash its Equity Interests if
no Default or Event of Default exists either before or after giving effect
thereto; and
(d)    the Borrower may pay withholding or similar taxes payable by any future,
present or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) in connection with any repurchases of Equity Interests or the
exercise of stock options.
Section 7.6    Investments. No Loan Party will, and will not permit any
Subsidiary to, make any Investments, except:
(a)    Investments held by a Loan Party or such Subsidiary in the form of Cash
Equivalents;
(b)    (i) Investments in Subsidiaries in existence on the Closing Date, and
(ii) other Investments in existence on the Closing Date and identified on
Schedule 7.6, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension;
(c)    Investments of any Loan Party in any Subsidiary and Investments of any
Subsidiary in any Loan Party or in another Subsidiary;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Investments consisting of the indorsement by any Loan Party or any
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business;
(f)    to the extent constituting an Investment, transactions otherwise
permitted by Section 7.1, Section 7.3, and Section 7.5;


44

--------------------------------------------------------------------------------





(g)    any acquisition (A) by a member of the Group other than a Loan Party of a
company, entity, business or undertaking (or in each case, any interest in any
of them) or (B) by a Loan Party of a company or entity (or in each case any
interest in any of them), in each case:
(i)    which either (y) holds (or after giving effect to the transaction or
series of transactions contemplated therewith, will hold) more than 50 percent
of its assets in or generates more than 50 percent of its revenues from the
insurance, reinsurance, asset management or insurance broking sectors or (z) for
which the majority of the liabilities of the company, entity, business or
undertaking consists of direct exposure from legacy operations to claims in
lines of business in the Group's portfolio of existing non-life run-off
liabilities; and
(ii)    whose gross assets would represent in aggregate less than 25 percent of
the pro forma consolidated total assets (in each case determined in accordance
with GAAP) of the Group immediately following such acquisition,
provided, that, (1) for any such acquisition by a member of the Group other than
a Loan Party, such acquisition may be effected by (x) acquisition of all or a
portion of the Equity Interests (y) subject to compliance with Section 7.3, by
way of a merger or (z) an acquisition of new business effected through a
portfolio transfer or reinsurance transaction, and (2) for any such acquisition
by a Loan Party, such acquisition may be effected by acquisition of all or a
portion of the Equity Interests of such company or entity.
(h)    the incorporation or formation of a company as a Subsidiary;
(i)    any acquisition by a member of the Group of an Equity Interest from
another member of the Group to the extent that the disposal of such Equity
Interest is not otherwise restricted by Section 7.4;
(j)    Investments in accordance with the investment policy of the Borrower and
its Subsidiaries as approved by the board of directors (or a committee thereof)
of the Borrower from time to time; and
(k)    Investments not otherwise permitted under this Section; provided that the
aggregate fair value of all Investments pursuant to this clause (k) in any
fiscal year shall not exceed 2.5% of the Consolidated Net Worth of the Borrower.
Section 7.7    Transactions with Affiliates. Each Loan Party will not, and will
not permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of a Loan Party, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such Loan
Party or such Subsidiary as would be obtainable by such Loan Party or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Loan Parties and any of their
Wholly-Owned Subsidiaries or between and among any Wholly-Owned Subsidiaries,
(b) Restricted Payments permitted by Section 7.5 and (c) Investments permitted
by Section 7.6(b), (c) or (d).
Section 7.8    Certain Restrictive Agreements. Except for limitations imposed by
the Loan Documents and the Revolving Credit Facility Documents or pursuant to
any applicable laws, rules or regulations of any Governmental Authority or other
insurance regulatory body, each Loan Party will not, and will not permit any
Subsidiary to, enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that, directly or indirectly, limits the ability of
(a) any Subsidiary to make Restricted Payments to a Loan Party or to otherwise
transfer property to a Loan Party, (b) any Subsidiary to Guarantee Indebtedness
of a Loan Party or (c) a Loan Party or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person to secure the Obligations;
provided that this clause (c) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.1
solely to the extent that any such negative pledge relates to the property
financed by or the subject of such Indebtedness; provided, further, that this
clause (c) shall not prohibit any provision in a joint venture agreement
limiting Liens on equity interests in such joint venture so long as (i) such
provision applies only to such joint venture and the equity interests in such
joint venture, and (ii) with respect to any joint venture subject to such a
covenant limiting Liens on the equity interests in such joint venture and
entered into by a Loan Party or Subsidiary after August 16, 2018 (a “Prospective
JV”), (1) the aggregate amount of Investments in such Prospective JV by the Loan
Parties and Subsidiaries after August 16, 2018 does not exceed 10.0% of the
Consolidated Net Worth of the Borrower, and (2) the aggregate amount of
Investments in all Prospective JVs by the Loan Parties and Subsidiaries does not
exceed 20.0% of the Consolidated Net Worth of the Borrower (it being understood
and agreed that (x) clause (1) above shall be tested each time a Loan Party or
Subsidiary makes an Investment in a Prospective JV after August 16, 2018 on a


45

--------------------------------------------------------------------------------





pro forma basis after giving effect to such Investment, (y) clause (2) above
shall be tested each time a Loan Party or Subsidiary makes an Investment in a
Prospective JV after August 16, 2018 on a pro forma basis after giving effect to
such Investment, and (z) the amount of any Investment in a Prospective JV will
be determined immediately following the most recent Investment in such joint
venture by any Loan Party or Subsidiary and shall equal the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment and net of any dividends, distributions or other returns of
capital or repayments of principal received in respect of such Investment or the
proceeds of any Dispositions received in respect of such Investment. For
purposes of the foregoing, any joint venture separately named in a writing
delivered by the Borrower to the Administrative Agent shall not be deemed to be
a Prospective JV upon the written consent of the Required Lenders.
Section 7.9    Changes in Fiscal Periods. Each Loan Party will not permit the
last day of its fiscal year to end on a day other than December 31 or change any
Loan Party’s method of determining its fiscal quarters.
Section 7.10    Changes in Nature of Business. Each Loan Party will not, and
will not permit any Subsidiary to, engage to any material extent in any business
other than those businesses conducted by such Loan Party and its Subsidiaries on
the date hereof or any business reasonably related or incidental thereto or
representing a reasonable expansion thereof.
Section 7.11    Restriction on Use of Proceeds. The Borrower will not use the
proceeds of any Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock, or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose.
Section 7.12    Financial Covenants.
(a)    Borrower Net Worth. The Consolidated Net Worth of the Borrower shall at
all times not be less than the aggregate of:
(i)    $ 2,300,000,000; plus
(ii)    50.0% of the net income available for distribution to common
shareholders of the Borrower at any time after August 16, 2018; plus
(iii)    50.0% of the proceeds of any common stock issuance of the Borrower made
after August 16, 2018.
(b)    Gearing Ratio. The Consolidated Financial Indebtedness of the Borrower
shall not at any time be more than 35.0% of the Total Capital.
(c)    The financial covenants in this Section 7.12 shall be in effect at all
times but shall be tested on each Quarter Date commencing with the first Quarter
Date after the Closing Date. The financial covenants set out in Section 7.12(a)
and Section 7.12(b) shall be calculated in accordance with GAAP and, in each
case, shall be tested first by reference to the quarterly consolidated balance
sheet and related financial statements and, where available, by reference to the
annual consolidated balance sheet and related financial statements (each
delivered in accordance with Section 6.1(a) and Section 6.1(b)(i) respectively).
No item shall be deducted or credited more than once in any such calculation.
Where an amount in any financial statement is not denominated in Dollars, it
shall be converted into Dollars at the rate specified in the financial
statements so long as such rate has been set in accordance with GAAP.
Section 7.13    Sanctions; Anti-Corruption; Use of Proceeds. Each Loan Party
will not, directly or indirectly, use the proceeds of the Term Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the Bribery Act, the FCPA or any
other applicable anti-corruption law, or (b) (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as an Agent, an
Arranger, a Lender, an underwriter, an advisor, an investor or otherwise).


46

--------------------------------------------------------------------------------





Section 7.14    Bermuda Private Act. No Loan Party will become subject to a
Private Act which, in the reasonable determination of the Administrative Agent,
would be adverse in any material respect to the rights or interests of the
Lenders.
Section 7.15    Share Capital. No Loan Party (other than the Borrower) will
issue any Equity Interests except to another Loan Party.
Section 7.16    Amendments. No Loan Party shall amend its Organizational
Documents in a way that could reasonably be expected to materially and adversely
affect the interests of the Lenders.
Section 7.17    Swap Contracts. No Loan Party will enter into any Swap Contract
for speculative purposes.
ARTICLE VIII
DEFAULT AND REMEDIES
Section 8.1    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Term Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay (i) any interest on any Term Loan, when
the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days, or (ii) any fee or other
amount due and payable under this Agreement or under any other Loan Document
(other than an amount referred to in clause (a) of this Section 8.1), when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of a
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or any waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any such representation or warranty under this
Agreement or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.1, Section 6.2, Section 6.3(a), Section 6.4
(with respect to any Loan Party’s existence), Section 6.12, Section 6.13,
Section 7.4 to Section 7.6 (inclusive) or Section 7.9 to Section 7.16
(inclusive);
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section) and such failure
shall continue unremedied for a period of 10 or more Business Days after the
earlier of notice thereof by the Administrative Agent to the Borrower or a Loan
Party becoming aware of the failure to comply;
(f)    any Loan Party or any Subsidiary shall fail to observe or perform any
agreement or condition relating to any Indebtedness (other than Indebtedness
under the Loan Documents) having an aggregate principal amount of more than
$75,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
documents;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, rehabilitation,
conservatorship, delinquency or other relief in respect of any Loan Party or any
of its Material Subsidiaries or its debts, or of a substantial part of its
assets, under any Debtor Relief Law now or


47

--------------------------------------------------------------------------------





hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any of its
Material Subsidiaries or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 45
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    any Loan Party or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (g) of this Section,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any of its
Material Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(i)    any Loan Party or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(j)    there is entered against any Loan Party or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $75,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage), or
(ii) a non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
(k)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount that could reasonably be expected to have a
Material Adverse Effect;
(l)    a Change of Control shall occur or a Loan Party (other than the Borrower)
ceases to be a Wholly-Owned Subsidiary of the Borrower;
(m)    the cessation, variation or imposition of limitations (for any reason) of
any consent, authorization, license and/or exemption which is required to enable
the Borrower or any Subsidiary to carry on its business, or the taking by any
governmental, regulatory or other authority of any action in relation to the
Borrower or any Subsidiary which is reasonably likely to have a Material Adverse
Effect, save that no Event of Default under this Section 8.1(m) will occur if
the failure to comply is capable of remedy and is remedied within 20 Business
Days of the earlier of (i) the Administrative Agent giving notice to the
Borrower and (ii) the Borrower becoming aware of the failure to comply;
(n)    any fine, levy or sanctions are imposed upon any member of the Group by
the Bermuda Monetary Authority, the PRA or the FCA or by any equivalent
regulatory authority in any other jurisdiction or under the Financial Services
and Markets Act 2000 of the United Kingdom or any equivalent legislation or
regulation in any other jurisdiction which is reasonably likely to have a
Material Adverse Effect;
(o)    the Guaranty or any other material provision of this Agreement or any
other Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in writing the validity or enforceability of
any provision of any Loan Document; or Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document to which it is a
party, or purports in writing to revoke, terminate or rescind any such Loan
Document;
then, and in every such event (other than an event described in clause (g) or
(h) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:
(i)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately;


48

--------------------------------------------------------------------------------





(ii)    declare the Term Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Term Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and/or
(iii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and Applicable Law;
provided that, in case of any event with respect to a Loan Party or a Material
Subsidiary described in clause (g) or (h) of this Section, the Commitments shall
automatically terminate and the principal of the Term Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder, shall automatically become due and payable, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
Section 8.2    Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 3.13, shall be applied by the Administrative Agent as
follows:
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees and disbursements and other charges of counsel payable under Section 11.3
and amounts payable under the Administrative Agency Fee Letter) payable to the
Administrative Agent in its capacity as such;
(b)    second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable and documented fees and disbursements and other
charges of counsel payable under Section 11.3) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause (b) payable to them;
(c)    third, to payment of that portion of the Obligations constituting accrued
and interest on the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;
(d)    fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) payable to them;
(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and
(f)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Section 8.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


49

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.4 (subject to the terms of Section 3.6), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.1 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 3.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.1    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as otherwise provided in Section 9.6(b), the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party or other Person shall have any rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


50

--------------------------------------------------------------------------------





(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.1 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by a Loan Party or a
Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 9.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
Section 9.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York, or an
Affiliate of any such bank with an office in New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


51

--------------------------------------------------------------------------------





(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Loan Parties to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Loan Parties and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
Section 9.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 9.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
Section 9.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether any Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 3.3 and Section 11.3) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances


52

--------------------------------------------------------------------------------





of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 3.3 and Section 11.3. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Arranger any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Arranger or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Arranger in any such proceedings.
Section 9.10    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Term
Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X
GUARANTY
Section 10.1    Guaranty of the Obligations. The Guarantors hereby jointly and
severally guarantee the due and punctual Payment in Full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).


53

--------------------------------------------------------------------------------





Section 10.2    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 10.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 10.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 10.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 10.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 10.2.
Section 10.3    Payment by Guarantors. The Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
the Guarantors will immediately upon demand pay, or cause to be paid, in cash,
to the Administrative Agent for distribution to the applicable Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
Section 10.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability;
(b)    this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c)    this Guaranty may be enforced upon the occurrence and during the
continuance of an Event of Default notwithstanding the existence of any dispute
between any other Loan Party and any Beneficiary with respect to the existence
of such Event of Default;
(d)    the obligations of each Guarantor hereunder are independent of the
obligations of any other Loan Party of the obligations of any Loan Party, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any other Loan Party and whether or
not such Loan Party is joined in any such action or actions;


54

--------------------------------------------------------------------------------





(e)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if any Beneficiary is awarded
a judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(f)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Loan Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents; and
(g)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) (the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Loan Party or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which any Loan Party
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
Section 10.5    Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any other Loan Party or any other Person with respect to the Guaranteed
Obligations, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort


55

--------------------------------------------------------------------------------





to any balance of any deposit account or credit on the books of any Beneficiary
in favor of any Loan Party or any other Person, or (iv) pursue any other remedy
in the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
other Loan Party including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any other Loan Party from any cause other than Payment in Full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e)(i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 10.4 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
Section 10.6    Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been Paid in Full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against any other Loan Party or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any other Loan Party with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any other Loan Party, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been Paid
in Full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 10.2. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any other Loan Party or against
any collateral or security, and any rights of contribution such Guarantor may
have against any such other guarantor, shall be junior and subordinate to any
rights any Beneficiary may have against any Loan Party, to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and Paid in Full, such amount shall be
held in trust for the Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
Section 10.7    Subordination of Other Obligations. Any Indebtedness of any Loan
Party or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations.
Section 10.8    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
Paid in Full and the Commitments terminated. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
Section 10.9    Authority of Loan Parties. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Loan Party or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.
Section 10.10    Financial Condition of Loan Parties. Any Term Loan may be made
to the Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Loan Party at the time of any such grant or continuation. No Beneficiary
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Loan


56

--------------------------------------------------------------------------------





Party. Each Guarantor has adequate means to obtain information from any Loan
Party on a continuing basis concerning the financial condition of such Loan
Party and its ability to perform its obligations under the Loan Documents and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of each Loan Party and of all circumstances bearing upon the
risk of non-payment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of any Loan
Party now known or hereafter known by any Beneficiary.
Section 10.11    Bankruptcy, etc.
(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against any other Loan Party. The obligations of Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
other Loan Party or by any defense which any other Loan Party may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Loan Party or any of
its Subsidiaries of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay any Beneficiary, or allow the
claim of any Beneficiary in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by any Loan Party or any of its Subsidiaries, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.
Section 10.12    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 10.1 constitutes an instrument for
the payment of money, and consents and agrees that any Beneficiary, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to bring a motion/action under New York CPLR
Section 3213.
Section 10.13    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 10.1 would otherwise, taking into account the provisions of Section
10.2, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 10.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Beneficiary or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
ARTICLE XI
MISCELLANEOUS
Section 11.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided


57

--------------------------------------------------------------------------------





for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
email as follows:
If to any Loan Party:


Windsor Place, 4th Floor
22 Queen Street,
Hamilton HM11, Bermuda
Attention of: Douglas Anthony
Telephone No.: 1 (441) 278-1466
E-mail: doug.anthony@enstargroup.com


With copies to:


One Logan Square, Suite 2000
Philadelphia, PA 19103
Attention of: Audrey Taranto
Telephone No.: 1 (727) 415-7995
E-mail: audrey.taranto@enstargroup.com


If to Wells Fargo as
Administrative Agent:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092


With copies to:


Wells Fargo Bank, National Association
One Wells Fargo Center, 11th Floor
301 South College Street
Charlotte, North Carolina 28202
Attention of: Will Goley
Telephone No.: (704) 410-0854
Facsimile No.: (704) 410-0331
E-mail: will.goley@wellsfargo.com


If to any Lender:


To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II or III (other than notices
and other communications sent by email) if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Loan Party
may, in its discretion, agree to accept notices and other communications to it


58

--------------------------------------------------------------------------------





hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications (other than notices and communications sent by email). Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the Loan
Parties and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made.
(d)    Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, facsimile number or email for notices and other
communications hereunder by notice to the other parties hereto. Any Lender may
change its address, facsimile number or email for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
(e)    Platform.
(i)    The Loan Parties agree that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein that is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
(f)    Public Information. The Loan Parties hereby acknowledges that certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that it will use
commercially reasonable efforts to identify that portion of the materials and
information provided by or on behalf of that Loan Party hereunder and under the
other Loan Documents (collectively, “Borrower Materials”) that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (ii)
by marking Borrower Materials “PUBLIC,” such Loan Party shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to such Loan Party or its securities for purposes of United States
federal and state securities Laws (provided, however, that to the extent that
such Borrower Materials constitute Information, they shall be subject to Section
11.10); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion


59

--------------------------------------------------------------------------------





of the Platform not designated “Public Side Information”. Each Public Lender
will designate one or more representatives that shall be permitted to receive
information that is not designated as being available for Public Lenders.
Section 11.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1) or increase the amount of Term
Loans of any Lender, in any case, without the written consent of such Lender;
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Term Loan or (subject to clause (iii) of the proviso set forth in the paragraph
below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 3.1(b) during the continuance of an Event of Default
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Term Loan or to reduce any fee payable hereunder;
(d)    change Section 3.6 in a manner that would alter the pro rata sharing of
payments or order of application required thereby without the written consent of
each Lender directly and adversely affected thereby;
(e)    change any provision of this Section or reduce the percentages specified
in the definitions of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;
(f)    consent to the assignment or transfer by any Loan Party of such Loan
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 7.3), in each case, without the written
consent of each Lender;
(g)    release any Guarantor from the Guaranty set forth in Article X without
the written consent of each Lender; or
(h)    change this Section 11.2, without the written consent of each Lender;
provided further, that (i)  no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision, (iv) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.7(c) in accordance with the terms of
Section 3.7(c) and (v) the Administrative Agent, the Borrower and the
Incremental Lenders may, without the consent of any other Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Incremental Term Loan Commitment or
otherwise effectuate the terms of Section 3.12 in accordance with the terms of
Section 3.12. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve


60

--------------------------------------------------------------------------------





or disapprove any amendment, waiver or consent hereunder, except that (A) the
Commitment of such Defaulting Lender may not be increased or extended, or the
maturity of any of its Term Loans may not be extended, the rate of interest on
any of its Term Loans may not be reduced and the principal amount of any of its
Term Loans may not be forgiven, in each case without the consent of such
Defaulting Lender, and (B) any amendment, waiver, or consent hereunder which
requires the consent of all Lenders or each affected Lender that by its terms
disproportionately and adversely affects any such Defaulting Lender relative to
other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement
(and for the avoidance of doubt, such Lender will continue to have the rights
that survive termination of this Agreement with respect to such Lender).
Section 11.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Loan Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement, the other Loan Documents, and the Commitment Letter or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of (A)
counsel for the Administrative Agent, (B) a single primary counsel for the
Lenders, (C) a single local counsel for the Lenders in each applicable
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and (D) in the event of any actual or potential conflict of
interest, one additional counsel for each group of affected Lenders similarly
situated subject to such conflict along with an additional local counsel in each
applicable jurisdiction) in connection with the enforcement or protection of its
rights (x) in connection with this Agreement, the other Loan Documents and the
Commitment Letter, including its rights under this Section, or (y) in connection
with the Term Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Term Loans (and all such payments under this Section shall be made in no event
later than ten (10) Business Days following written demand therefor).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) each Lender, each Arranger and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims,
penalties, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party), arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, the Commitment Letter or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Term Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any Subsidiary thereof or any Environmental Liability related in any way to
any Loan Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any Subsidiary thereof, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim, investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Term Loans, this Agreement, any other Loan Document, or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (B) result from a
claim brought by any Loan Party or any Subsidiary thereof against an Indemnitee
for material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other


61

--------------------------------------------------------------------------------





Loan Document, if such Loan Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (C) result from a claim not involving an act or
omission of any Loan Party and that is brought by an Indemnitee against another
Indemnitee (other than against an Arranger or the Administrative Agent in their
capacities as such). This Section 11.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Ratable Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 3.1. The
Borrower shall indemnify and hold harmless each Lender in respect of any payment
made by such Lender pursuant to this clause (c).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto shall not assert, and hereby waives, any claim
against any other party and its Affiliates on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Term Loans or the
use of the proceeds thereof, provided, that nothing contained in this sentence
shall limit any Loan Party’s indemnity obligations to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which any Indemnitee is entitled to indemnification
under Section 11.3(b).
(e)    Payments. All amounts due under this Section shall be payable promptly
within ten (10) Business Days after demand therefor.
(f)    Electronic Communications. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(g)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 11.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or any of their respective Affiliates, irrespective of whether or
not such Lender or any such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any Affiliate thereof
shall exercise any such right of setoff, (x) all amounts so setoff shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.6 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or any of its
Affiliates as to which such right of setoff was exercised. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates


62

--------------------------------------------------------------------------------





may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Each Loan Party irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS ENSTAR (US) INC., WITH AN ADDRESS OF 150 2ND AVENUE, N, THIRD FLOOR,
ST. PETERSBURG, FLORIDA 33701, AS ITS AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. IF FOR ANY REASON
SUCH AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH LOAN PARTY AGREES TO
PROMPTLY DESIGNATE A NEW AGENT SATISFACTORY TO THE ADMINISTRATIVE AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION
OR PROCEEDING.
Section 11.6    Waiver of Jury Trial.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


63

--------------------------------------------------------------------------------





Section 11.7    Reversal of Payments. To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Lenders or to any Lender directly or the Administrative Agent or any
Lender receives any payment or any Lender exercises its right of setoff, which
payments or proceeds (including any proceeds of such setoff) or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent, and each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable ratable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent plus interest thereon at a
per annum rate equal to the Federal Funds Rate from the date of such demand to
the date such payment is made to the Administrative Agent
Section 11.8    Injunctive Relief. Each Loan Party recognizes that, in the event
such Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each Loan Party agrees that the Lenders, at
the Lenders’ option, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
Section 11.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Term Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Term Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the applicable Commitment is not then
in effect, the principal outstanding balance of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day;


64

--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Term Loans in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of, Section 3.7 Section 3.8, Section 3.9, Section 3.10 and Section
11.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or


65

--------------------------------------------------------------------------------





obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or any Loan
Party or any Loan Party’s Subsidiaries or Affiliates, which shall be null and
void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts (and stated interest) of the Term Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by any Loan Party and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the any Loan Party or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Term Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Loan Parties, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(a), Section
11.2(b), Section 11.2(c), Section 11.2(d) that directly and adversely affects
such Participant. The Loan Parties agree that each Participant shall be entitled
to the benefits of Section 3.8, Section 3.9 and Section 3.10 (subject to the
requirements and limitations therein (it being understood that the documentation
required under Section 3.10(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.11 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 3.9 or Section 3.10, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.11(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.6 and Section 11.4 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Loan Parties, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


66

--------------------------------------------------------------------------------





(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
Section 11.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender, as
applicable, deems such disclosure to be necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender, as
applicable, or any of its Related Parties (in which case, the Administrative
Agent or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Agreement
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document, or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, subject with respect to such prospective assignee or any
Participant or prospective Participant to such Person agreeing to be bound by an
agreement containing provisions substantially the same as those of this Section,
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Loan Party and its obligations, this Agreement or payments hereunder,
subject to an agreement containing provisions substantially the same as those of
this Section, (iii) to an investor or prospective investor in an Approved Fund
that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund subject to an agreement
containing provisions substantially the same as those of this Section, (iv) to a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in an Approved Fund in connection with the administration, servicing and
reporting on the assets serving as collateral for an Approved Fund subject to an
agreement containing provisions substantially the same as those of this Section,
or (v) to a nationally recognized rating agency that requires access to
information regarding the Borrower and its Subsidiaries, the Term Loans and the
Loan Documents in connection with ratings issued with respect to an Approved
Fund subject to an agreement containing provisions substantially the same as
those of this Section, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the written consent of the Borrower, (i) deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to any Loan Party, (k) to the
extent that such information is independently developed by such Person without
reference to any Information, or (l) for purposes of establishing a “due
diligence” defense. For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof; provided that, in the case of information received from
a Loan Party or any Subsidiary thereof after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


67

--------------------------------------------------------------------------------





Section 11.11    Performance of Duties. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.
Section 11.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
Section 11.13    Survival.
(a)    All representations and warranties set forth in Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the expense
reimbursements and indemnities to which the Administrative Agent and the Lenders
are entitled under the provisions of Sections 3.8, 3.9, this Article XI and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
Section 11.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
Section 11.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
Section 11.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arrangers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 11.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full.


68

--------------------------------------------------------------------------------





No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
Section 11.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify each Loan Party in
accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
Section 11.19    Independent Effect of Covenants. Each Loan Party expressly
acknowledges and agrees that each covenant contained in Article VI and Article
VII hereof shall be given independent effect. Accordingly, no Loan Party shall
engage in any transaction or other act otherwise permitted under any covenant
contained in Article VI or Article VII, if before or after giving effect to such
transaction or act, such Loan Party shall or would be in breach of any other
covenant contained in Article VI or Article VII.
Section 11.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any of its Affiliates with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any Arranger or Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.
(b)    Each Loan Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any Loan Party, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, any Arranger, any Loan Party, or any Affiliate of
the foregoing.  Each Lender, Arranger and any Affiliate thereof may accept fees
and other consideration from any Loan Party or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, any Arranger, any
Loan Party or any Affiliate of the foregoing.
Section 11.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control ; provided that any provision of the
Loan Documents which imposes additional burdens on the Borrower or any of its
Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.


69

--------------------------------------------------------------------------------





Section 11.22    Judgment Currency. The obligations of any Loan Party in respect
of any sum due to the Lenders hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which such sum originally due to such party is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the judgment
currency such party may in accordance with normal banking procedures purchase
the original currency with the judgment currency. If the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to such party to this Agreement, such party agrees to remit to
such Loan Party the amount of such excess. This covenant shall survive the
termination of this Agreement and payment of the Term Loans and all other
amounts payable hereunder.
Section 11.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature pages to follow]




70

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


ENSTAR GROUP LIMITED, as Borrower


By:      /s/ Guy Bowker    
Name:     Guy Bowker
Title:    Chief Financial Officer





--------------------------------------------------------------------------------





KENMARE HOLDINGS LTD., as Guarantor


By:      /s/ Duncan Scott        
Name:     Duncan Scott
Title:     Director





--------------------------------------------------------------------------------





ENSTAR (US ASIA-PAC) HOLDINGS LIMITED,
as Guarantor


By:      /s/ Clive Paul Thomas        
Name:     Clive Paul Thomas
Title:    Director





--------------------------------------------------------------------------------





ENSTAR HOLDINGS (US) LLC, as Guarantor


By:      /s/ Jennifer Miu        
Name:     Jennifer Miu
Title:     Chief Financial Officer





--------------------------------------------------------------------------------





ENSTAR (US) INC., as agent for service of process
By:      /s/ Jennifer Miu        
Name:     Jennifer Miu
Title:     Chief Financial Officer





--------------------------------------------------------------------------------





LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender


By:     /s/ William R. Goley        
Name:     William R. Goley
Title:    Managing Director





--------------------------------------------------------------------------------





NATIONAL AUSTRALIA BANK LIMITED, as Lender
(ABN 12 004 004 937)


By:     /s/ Bill Seabrook    
Name:     Bill Seabrook
Title:    Director







--------------------------------------------------------------------------------





SUNTRUST BANK, as Lender


By:      /s/ Doug Kennedy        
Name:     Doug Kennedy
Title:    Director









--------------------------------------------------------------------------------





HSBC BANK BERMUDA LIMITED, as Lender


By:      /s/ Louise Twiss West        
Name:     Louise Twiss West
Title:    Head of Financial Institutions Group


HSBC BANK BERMUDA LIMITED, as Lender


By:      /s/ Neville Grant        
Name:     Neville Grant
Title:    Head of Corporate Banking









--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender


By:      /s/ Hector J. Varona        
Name:     Hector J. Varona
Title:    Executive Director





--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as Lender


By:      /s/ Kevin Chan        
Name:     Kevin Chan
Title:    Director





--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Lender


By:      /s/ Eoin Naughton        
Name:     Eoin Naughton
Title:    Director



--------------------------------------------------------------------------------






EXHIBIT A


FORM OF TERM LOAN NOTE




$__________                                         __________, 20___




FOR VALUE RECEIVED, the undersigned, Enstar Group Limited, an exempted company
limited by shares and incorporated in Bermuda (the "Borrower"), promises to pay
to _______________ (the "Lender"), at the place and times provided in the Credit
Agreement referred to below, the principal sum of _______________ DOLLARS
($__________) or, if less, the unpaid principal amount of all Term Loans made by
the Lender pursuant to that certain Term Loan Credit Agreement, dated as of
December 27, 2018 (the "Credit Agreement") by and among the Borrower, Kenmare
Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.


The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 3.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.


This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Term Loan Note and on which such Obligations may be declared to be
immediately due and payable.


THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.




A-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.


 ENSTAR GROUP LIMITED
By:
Name:
Title:







A-2

--------------------------------------------------------------------------------






EXHIBIT B




FORM OF NOTICE OF BORROWING


Dated as of: _____________
Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.2] [4.2] of the Term Loan Credit Agreement dated as of December 27, 2018 (the
"Credit Agreement"), by and among, Enstar Group Limited, an exempted company
limited by shares and incorporated in Bermuda (the "Borrower"), Kenmare Holdings
Ltd., an exempted company limited by shares and incorporated in Bermuda, Enstar
(US Asia-Pac) Holdings Limited, a limited liability company incorporated in
England and Wales, and Enstar Holdings (US) LLC, a Delaware limited liability
company, as Guarantors, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


1. The Borrower hereby requests that the Lenders make [the Initial Term Loan][an
Incremental Term Loan] to the Borrower in the aggregate principal amount of
$___________. (Complete with an amount in accordance with Section 2.2 or Section
3.12, as applicable, of the Credit Agreement.)


2. The Borrower hereby requests that such Term Loan(s) be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.2(a) of the Credit Agreement for the Initial Term Loan and
Section 3.12 of the Credit Agreement for an Incremental Term Loan).


3. The Borrower hereby requests that such Term Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:


Component of Loan1
Interest Rate
Interest Period (LIBOR Rate only)
Period

                
[Base Rate or LIBOR Rate]2





4. All of the conditions applicable to the Term Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Term Loan.




[Signature Page Follows]






_______________


1 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).
2 Complete with the Base Rate or the LIBOR Rate for the Initial Term Loan or any
Incremental Term Loan.


B-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
                            
ENSTAR GROUP LIMITED
By:
Name:
Title:





B-2

--------------------------------------------------------------------------------






Exhibit C


FORM OF NOTICE OF PREPAYMENT




Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4 of the Term Loan Credit Agreement dated as of December 27, 2018 (the "Credit
Agreement"), by and among Enstar Group Limited, an exempted company limited by
shares and incorporated in Bermuda (the "Borrower"), Kenmare Holdings Ltd., an
exempted company limited by shares and incorporated in Bermuda, Enstar (US
Asia-Pac) Holdings Limited, a limited liability company incorporated in England
and Wales, and Enstar Holdings (US) LLC, a Delaware limited liability company,
as Guarantors, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)


2. The Borrower shall repay the above-referenced Term Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Base Rate Loan and (ii) three (3) Business Days subsequent to date of this
Notice of Prepayment with respect to any LIBOR Rate Loan.)


[Signature Page Follows]
    


C-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
                            
ENSTAR GROUP LIMITED
By:
Name:
Title:





C-2

--------------------------------------------------------------------------------






Exhibit D


FORM OF NOTICE OF CONVERSION/CONTINUATION




Dated as of: _____________
Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this "Notice") is delivered
to you pursuant to Section 3.2 of the Term Loan Credit Agreement dated as of
December 27, 2018 (the "Credit Agreement"), by and among Enstar Group Limited,
an exempted company limited by shares and incorporated in Bermuda (the
"Borrower"), Kenmare Holdings Ltd., an exempted company limited by shares and
incorporated in Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited
liability company incorporated in England and Wales, and Enstar Holdings (US)
LLC, a Delaware limited liability company, as Guarantors, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)


o    Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan
Outstanding principal balance:             $______________
Principal amount to be converted:         $______________
Requested effective date of conversion:         _______________
Requested new Interest Period:             _______________


o    Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan
Outstanding principal balance:             $______________
Principal amount to be converted:         $______________
Last day of the current Interest Period:         _______________


Requested effective date of conversion:         _______________




o    Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


Outstanding principal balance:             $______________
Principal amount to be continued:         $______________
Last day of the current Interest Period:         _______________
Requested effective date of continuation:     _______________
Requested new Interest Period:             _______________


[Signature Page Follows]


D-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
                            
ENSTAR GROUP LIMITED
By:
Name:
Title:





D-2

--------------------------------------------------------------------------------






Exhibit E




FORM OF COMPLIANCE CERTIFICATE


THIS CERTIFICATE is delivered pursuant to the Term Loan Credit Agreement, dated
as of December 27, 2018 (the "Credit Agreement"), among Enstar Group Limited, an
exempted company limited by shares and incorporated in Bermuda (the Borrower),
Kenmare Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as Guarantors, the Lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Credit Agreement.


The undersigned hereby certifies that:


1. [He][She] is a duly elected _________________ of the Borrower.1 
2. Accompanying this Certificate are copies of the financial statements as of
_____________, and for the [quarter] [year] then ended, required to be delivered
under Section [6.1(a)][6.1(b)] of the Credit Agreement. Such financial
statements have been prepared in accordance with the requirements of Section
[6.1(a)][6.1(b)].
3. The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.
4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default as of the date of this Certificate[, except as set forth below]


[Describe here or in a separate attachment any exceptions to paragraph 4 above
by listing, in reasonable detail, the nature of the Default or Event of Default
and the action that the Loan Parties have taken or propose to take with respect
thereto.]


5. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Section 7.12 of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.


































_____________________


1 NTD: Credit Agreement requires signature of the chief financial officer, chief
accounting officer, vice president of finance, controller, the treasurer or
assistant treasurer of the Borrower.


E-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ___ day of _____________, 201_.




ENSTAR GROUP LIMITED
                                
By: ___________________________________


Name: ___________________________________


Title:


E-2

--------------------------------------------------------------------------------





ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET


A.     Borrower Net Worth
(Section 7.12(a) of the Credit Agreement)


(1) The aggregate of the consolidated shareholders’ equity of the Borrower and
its Subsidiaries determined in accordance with GAAP (Consolidated Net Worth) as
of the date of determination:


 
$___________
(2) Minimum Amount


 
 
 
(a)
(i) Base Amount


$2,300,000,000
 
 
 
(ii) Plus: 50% of the net income available for distribution to common
shareholders of the Borrower at any time after August 16, 2018


$___________
 
 
 
(iii) Plus: 50% of the proceeds of any common stock issuance of the Borrower
made after August 16, 2018


$___________
 
 
(b)
Minimum Amount (Sum of Line (2)(a)(i), Line 2(a)(ii) and Line (2)(a)(iii))


 
$_________





B.     Gearing Ratio
(Section 7.12(b) of the Credit Agreement)


(1) Consolidated Financial Indebtedness of the Borrower as of the date of
determination


 
 
 
(a)
Aggregate outstanding principal, capital or nominal amount (and any fixed or
minimum premium payable on prepayment or redemption) of any Indebtedness of
members of the Group


$___________
 
 
(b)
Less: Obligations to any other member of the Group (to the extent included in
Line 1(a))


$___________
 
 
(c)
Less: Indebtedness incurred pursuant to any letter of credit or its equivalent
in the ordinary course of business, but only in each case to the extent such
letter of credit or equivalent is undrawn (to the extent included in Line 1(a))


$___________
 
 
(d)
Less: Unconditional, committed capital instruments which are callable on demand
(excluding Hybrid Capital) to the extent that such instruments would not in
aggregate exceed 10% of Total Capital (to the extent included in Line 1(a))


$___________
 



E-3

--------------------------------------------------------------------------------





 
(e)
Less: any security that affords equity benefit to the issuer thereof (under the
procedures and guidelines of S&P at the time of issuance of such security) by
having ongoing payment requirements that are more flexible than interest
payments associated with conventional indebtedness for borrowed money and by
being contractually subordinated to such indebtedness (Hybrid Capital) to the
extent that such Hybrid Capital (A) does not in aggregate exceed 15% of Total
Capital and (B) does not mature or is not mandatorily redeemable or subject to
any mandatory repurchase requirement at any time on or prior to the date which
is six months after the Maturity Date (to the extent included in Line 1(a))


$___________
 
 
(g)
Line 1(a) minus Line 1(b) minus Line 1(c) minus Line 1(d) minus Line 1(e)
 
$___________
 
 
 
 
 
(2) Total Capital of the Borrower as of the date of determination
 
 
 
(a)
The Consolidated Financial Indebtedness of the Borrower (included above as line
1(g)) on such date (excluding, to the extent otherwise included, all Hybrid
Capital)


$___________
 
 
(b)
Plus: The Consolidated Net Worth on such date (excluding, to the extent
otherwise included, all Hybrid Capital)


$___________
 
 
(c)
Plus: The aggregate principal amount of all Hybrid Capital on such date


$___________
 
 
(d)
Line 2(a) plus Line 2(b) plus Line 2(c)


 
$___________
 
 
 
 
 
(3) Consolidated Financial Indebtedness to Total Capital as of the date of
determination (divide Line 1(g) by Line 2(d))
 
___________
 
 
 
 
 
(4) Maximum Consolidated Financial Indebtedness to Total Capital as of the date
of determination
 
0.35 : 1.0





E-4

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSIGNMENT AND ASSUMPTION


THIS ASSIGNMENT AND ASSUMPTION (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the "Standard Terms and
Conditions") are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under Applicable Law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the transactions governed thereby or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the Assigned Interest). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.     Assignor:     ______________________________


2.     Assignee:     ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.     Borrower:     Enstar Group Limited


4.     Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.


5.     Credit Agreement: Term Loan Credit Agreement, dated as of December 27,
2018 (as amended, modified, restated or supplemented from time to time, the
"Credit Agreement"), among Enstar Group Limited, an exempted company limited by
shares and incorporated in Bermuda (the "Borrower"), Kenmare Holdings Ltd., an
exempted company limited by shares and incorporated in Bermuda, Enstar (US
Asia-Pac) Holdings Limited, a limited liability company incorporated in England
and Wales, and Enstar Holdings (US) LLC, a Delaware limited liability company,
as Guarantors, certain Lenders from time to time parties thereto (the
"Lenders"), and Wells Fargo Bank, National Association, as Administrative Agent.




















_______________________


1 Select as applicable.


F-1

--------------------------------------------------------------------------------





6.     Assigned Interest:
Aggregate Amount of Commitment/Term Loans for all Lenders2
Amount of Commitment/Term Loans Assigned3
Percentage Assigned of Commitment/Term Loans4
CUSIP Number5
$
$
%
 
$
$
%
 
$
$
%
 



[7.     Trade Date:     ______________]6 


8.     Effective Date:     ______________ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]






































































_______________________


2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4Set forth, to at least 9 decimals, as a percentage of the Commitment/Term Loans
of all Lenders thereunder.
5 Insert if applicable.
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


F-2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:


[NAME OF ASSIGNOR]




By: _________________________________
                    
Title: _________________________________




ASSIGNEE:


[NAME OF ASSIGNEE]




By: _________________________________


Title: _________________________________




[Consented to and]7 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: _________________________________


Title: _________________________________






[Consented to:]8 


ENSTAR GROUP LIMITED


By: _________________________________


Title: _________________________________






























_______________________


7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


F-3

--------------------------------------------------------------------------------





ANNEX 1 to Assignment and Assumption


Term Loan Credit Agreement, dated as of December 27, 2018 (the "Credit
Agreement"), among Enstar Group Limited, an exempted company limited by shares
and incorporated in Bermuda (the "Borrower"), Kenmare Holdings Ltd., an exempted
company limited by shares and incorporated in Bermuda, Enstar (US Asia-Pac)
Holdings Limited, a limited liability company incorporated in England and Wales,
and Enstar Holdings (US) LLC, a Delaware limited liability company, as
Guarantors, the Lenders from time to time parties thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties, any of their Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Loan Parties, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.




F-4

--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of December
27, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among Enstar Group Limited, an exempted
company limited by shares and incorporated in Bermuda (the "Borrower"), Kenmare
Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as guarantors (together with the Borrower, the "Loan
Parties"), the lenders party thereto (the "Lenders") and Wells Fargo Bank,
National Association, as agent (the "Agent").


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loans (as well as any Term Loan Notes evidencing such Term Loans) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Loan Parties with a certificate
of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Loan Parties and the Agent, and (2) the undersigned shall have at all times
furnished the Loan Parties and the Agent, to the extent it is legally able to do
so, with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By: _________________________
Name:
Title:


Date: ________ __, 20__




G-1-1

--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of December
27, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among Enstar Group Limited, an exempted
company limited by shares and incorporated in Bermuda (the "Borrower"), Kenmare
Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as, the lenders party thereto (the "Lenders") and
Wells Fargo Bank, National Association, as agent (the "Agent").


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: ___________________________
Name:
Title:


Date: ________ __, 20__




G-2-1

--------------------------------------------------------------------------------






EXHIBIT G-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of December
27, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among Enstar Group Limited, an exempted
company limited by shares and incorporated in Bermuda (the "Borrower"), Kenmare
Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as guarantors, the lenders party thereto (the
"Lenders") and Wells Fargo Bank, National Association, as agent (the "Agent").


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: ____________________
Name:
Title:
Date: ________ __, 20__




G-3-1

--------------------------------------------------------------------------------






EXHIBIT G-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Credit Agreement dated as of December
27, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among Enstar Group Limited, an exempted
company limited by shares and incorporated in Bermuda (the Borrower), Kenmare
Holdings Ltd., an exempted company limited by shares and incorporated in
Bermuda, Enstar (US Asia-Pac) Holdings Limited, a limited liability company
incorporated in England and Wales, and Enstar Holdings (US) LLC, a Delaware
limited liability company, as guarantors (together with the Borrower, the "Loan
Parties"), the lenders party thereto (the "Lenders") and Wells Fargo Bank,
National Association, as agent (the "Agent").


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loans (as well as any Term Loan Notes evidencing such Term Loans) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loans (as well as
any Term Loan Notes evidencing such Term Loans), (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Agent and the Loan Parties with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Loan Parties and the Agent, and (2) the
undersigned shall have at all times furnished the Loan Parties and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: ________________________
Name:
Title:
Date: ________ __, 20__




G-4-1

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF GUARANTOR JOINDER AGREEMENT


GUARANTOR JOINDER AGREEMENT (this "Agreement"), dated as of _____________, among
Enstar Group Limited (the "Borrower"), [Insert name of each New Guarantor], a
[Insert jurisdiction and type of organization for each New Guarantor] (each, a
"New Guarantor"), and Wells Fargo Bank, National Association, as administrative
agent (the "Administrative Agent").


The Borrower, the existing Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to a Term Loan Credit Agreement dated
as of December 27, 2018 (as amended, supplemented and otherwise modified and in
effect from time to time, the "Credit Agreement"). Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.


Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Term Loans to the Borrower, and the
Borrower is required to cause each New Guarantor to become a Guarantor under the
Credit Agreement pursuant to the terms of Section 6.15 of the Credit Agreement.
Upon execution of this Agreement by each of the Borrower, each New Guarantor and
the Administrative Agent, (x) each New Guarantor shall be a party to the Credit
Agreement and shall constitute a "Guarantor" for all purposes thereunder and
under each other Loan Document with the same force and effect as if originally
named in the Credit Agreement as a Guarantor, (y) each reference to the
"Guarantors" or the "Loan Parties" in the Credit Agreement and in all other Loan
Documents shall, from the date hereof, be deemed to include each New Guarantor
and (z) each New Guarantor hereby agrees to be bound by all the obligations of a
Guarantor under the Credit Agreement and all the other Loan Documents. Without
limiting the generality of the foregoing, each New Guarantor hereby (i) makes
and undertakes, as the case may be, each covenant, waiver, representation and
warranty made by the other Guarantors pursuant to the Credit Agreement and any
other Loan Document, each of which is hereby incorporated by reference, and
agrees to be bound by all covenants, waivers, agreements and obligations of the
other Guarantors pursuant to the Credit Agreement and any other Loan Document
and (ii) represents and warrants that such New Guarantor has duly executed and
delivered this Agreement and that this Agreement constitutes its legal, valid
and binding obligations, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


This Agreement shall constitute a "Loan Document" for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns; provided that no New Guarantor may assign any of its
rights, obligations or interest hereunder except as permitted by the Credit
Agreement. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. In
the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.
This Agreement shall be construed and enforced in accordance with and governed
by the law of the State of New York.


H-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Guarantor and the Borrower have caused this
Guarantor Joinder Agreement to be duly executed and delivered as of the day and
year first above written.




NEW GUARANTORS:
[NAME OF NEW GUARANTOR]


By:
Name:
Title:




BORROWER:


ENSTAR GROUP LIMITED


By:
Name:
Title:




Accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:






H-2

--------------------------------------------------------------------------------






SCHEDULE 1.1 - COMMITMENTS
Lender
Term Loan Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$90,000,000.00
18.0%
National Australia Bank Limited
$90,000,000.00
18.0%
SunTrust Bank
$90,000,000.00
18.0%
HSBC Bank Bermuda Limited
$65,000,000.00
13.0%
JPMorgan Chase Bank, N.A.
$65,000,000.00
13.0%
The Bank of Nova Scotia
$65,000,000.00
13.0%
Barclays Bank Plc
$35,000,000.00
7.0%
Total
$500,000,000.00
100%





--------------------------------------------------------------------------------





SCHEDULE 7.1 - INDEBTEDNESS
Borrower(s)
Guarantor(s)
Date
Description of Indebtedness
Enstar (EU) Limited
Enstar Group Limited
April 2, 2018
Lease relating to certain premises at One Creechurch Place, London







--------------------------------------------------------------------------------





SCHEDULE 7.2 - LIENS


None.




--------------------------------------------------------------------------------





SCHEDULE 7.6 - INVESTMENTS
Investing Entity
Date of Investment
Description of Investment
Cavello Bay Reinsurance Limited
June 14, 2018
$50.0 million indirect equity investment in Citco III Limited, a fund
administrator with global operations.

* In addition to the above, Investments include all minority interests in
subsidiaries depicted in the separately provided Group Structure Chart of Enstar
Group Limited dated December 19, 2018.




